



COLLATERAL TRUST AGREEMENT
dated as of May 10, 2016
among
DENBURY RESOURCES INC.,
as the Company,


the Guarantors from time to time party hereto,
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as a Parity Lien Representative of the holders of the Notes,


the other Parity Lien Representatives from time to time party hereto
and
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Trustee


Reference is made to the Intercreditor Agreement (as defined herein). Each
Person that is secured hereunder, by accepting the benefits of the security
provided hereby, (i) consents (or is deemed to consent), to the subordination of
Liens provided for in the Intercreditor Agreement, (ii) agrees (or is deemed to
agree) that it will be bound by, and will take no actions contrary to, the
provisions of the Intercreditor Agreement, (iii) authorizes (or is deemed to
authorize) the Collateral Trustee (as defined herein) on behalf of such Person
to enter into, and perform under, the Intercreditor Agreement and (iv)
acknowledges (or is deemed to acknowledge) that a copy of the Intercreditor
Agreement was delivered, or made available, to such Person.
Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement). In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.







--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1
Defined Terms
1
Section 1.2
Rules of Interpretation
9
 
 
 
ARTICLE 2
THE TRUST ESTATE
 
 
 
Section 2.1
Declaration of Trust
11
Section 2.2
Relative Priority of Parity Lien Obligations
12
Section 2.3
Similar Collateral and Agreements
12
 
 
 
ARTICLE 3
OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE
 
 
 
Section 3.1
Appointment and Undertaking of the Collateral Trustee
13
Section 3.2
Release or Subordination of Liens
14
Section 3.3
Enforcement of Liens
14
Section 3.4
Application of Proceeds
15
Section 3.5
Powers of the Collateral Trustee
16
Section 3.6
Documents and Communications
16
Section 3.7
For Sole and Exclusive Benefit of Holders of Parity Lien Obligations
16
Section 3.8
Additional Parity Lien Debt
17
 
 
 
ARTICLE 4
OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER GRANTORS
 
 
 
Section 4.1
Release of Liens on Collateral
19
Section 4.2
Delivery of Copies to Parity Lien Representatives
21
Section 4.3
Collateral Trustee not Required to Serve, File or Record
21
Section 4.4
Release of Liens in Respect of Notes
21
Section 4.5
Release of Liens in Respect of any Series of Parity Lien Debt other than the
Notes
22
 
 
 
ARTICLE 5
IMMUNITIES OF THE COLLATERAL TRUSTEE
 
 
 
Section 5.1
No Implied Duty
22
Section 5.2
Appointment of Agents and Advisors
22
Section 5.3
Other Agreements
22
Section 5.4
Solicitation of Instructions
23
Section 5.5
Limitation of Liability
23
Section 5.6
Documents in Satisfactory Form
23
Section 5.7
Entitled to Rely
24
Section 5.8
Parity Lien Debt Default
24





i

--------------------------------------------------------------------------------





Section 5.9
Actions by Collateral Trustee
24
Section 5.10
Security or Indemnity in favor of the Collateral Trustee
24
Section 5.11
Rights of the Collateral Trustee
25
Section 5.12
Limitations on Duty of Collateral Trustee in Respect of Collateral
25
Section 5.13
Assumption of Rights, Not Assumption of Duties
26
Section 5.14
No Liability for Clean Up of Hazardous Materials
26
Section 5.15
Other Relationships with the Company or Guarantors
26
Section 5.16
No Liability for Interest
27
Section 5.17
No Duty to Acquire or Disseminate Information
27
 
 
 
ARTICLE 6
RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE
 
 
 
Section 6.1
Resignation or Removal of Collateral Trustee
27
Section 6.2
Appointment of Successor Collateral Trustee
27
Section 6.3
Succession
28
Section 6.4
Merger, Conversion or Consolidation of Collateral Trustee
28
Section 6.5
Concerning the Collateral Trustee and the Parity Lien Representatives
28
 
 
 
ARTICLE 7
MISCELLANEOUS PROVISIONS
 
 
 
Section 7.1
Amendment
29
Section 7.2
Voting
32
Section 7.3
Further Assurances
32
Section 7.4
Successors and Assigns
33
Section 7.5
Delay and Waiver
33
Section 7.6
Notices
34
Section 7.7
Entire Agreement
35
Section 7.8
Compensation; Expenses
35
Section 7.9
Indemnity
36
Section 7.10
Severability
37
Section 7.11
Headings
37
Section 7.12
Obligations Secured
37
Section 7.13
Governing Law
37
Section 7.14
Consent to Jurisdiction
37
Section 7.15
Waiver of Jury Trial
38
Section 7.16
Counterparts, Electronic Signatures
39
Section 7.17
Effectiveness
39
Section 7.18
Grantors and Additional Grantors
39
Section 7.19
Insolvency
39
Section 7.20
Rights and Immunities of Parity Lien Representatives
39
Section 7.21
Intercreditor Agreement
39
Section 7.22
Force Majeure
40
Section 7.23
Representations and Warranties
40
Section 7.24
Additional Persons Bound Hereby
40





ii

--------------------------------------------------------------------------------





 
 
 
EXHIBIT A
FORM OF ADDITIONAL PARITY LIEN DEBT CERTIFICATE
 
 
 
 
EXHIBIT B
FORM OF COLLATERAL TRUST JOINDER - ADDITIONAL DEBT
 
 
 
 
EXHIBIT C
FORM OF COLLATERAL TRUST JOINDER - ADDITIONAL GRANTOR
 





iii

--------------------------------------------------------------------------------






This Collateral Trust Agreement (as amended, supplemented, amended and restated
or otherwise modified form time to time in accordance with Section 7.1 hereof,
this “Agreement”) is dated as of May 10, 2016 and is by and among Denbury
Resources Inc. (the “Company”), the Guarantors from time to time party hereto,
Wilmington Trust, National Association, as a Parity Lien Representative (as
defined below) of the holders of the Notes (as defined below) (the “Trustee”),
the other Parity Lien Representatives from time to time party hereto and
Wilmington Trust, National Association, as Collateral Trustee (in such capacity
and together with its successors in such capacity, the “Collateral Trustee”).


RECITALS


The Company intends to issue 9% Senior Secured Second Lien Notes due 2021 (the
“Initial Notes”) in an aggregate principal amount of $531,194,000 pursuant to an
Indenture dated as of the date hereof (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the “Indenture”)
among the Company, the Guarantors and the Trustee, as trustee under the
Indenture and as Collateral Trustee.


The Company and the Guarantors intend to secure their Obligations under the
Indenture, any future Parity Lien Debt and any other Parity Lien Obligations,
with Liens on all present and future Collateral to the extent that such Liens
have been provided for in the applicable Parity Lien Security Documents.


This Agreement sets forth the terms on which each Parity Lien Secured Party
(other than the Collateral Trustee) has appointed the Collateral Trustee to act
as the collateral trustee for the present and future holders of the Parity Lien
Obligations to receive, hold, maintain, administer and distribute the Collateral
at any time delivered to the Collateral Trustee or the subject of the Parity
Lien Security Documents, and to enforce the Parity Lien Security Documents and
all interests, rights, powers and remedies of the Collateral Trustee with
respect thereto or thereunder and the proceeds thereof.


Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.


AGREEMENT


In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:


ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION


Section 1.1Defined Terms. The following terms will have the following meanings:


“Act of Parity Lien Debtholders” means, as to any matter at any time, a
direction in writing delivered to the Collateral Trustee by or with the written
consent of the holders of Parity Lien Debt representing the Required Parity Lien
Debtholders, accompanied by, if requested by the Collateral Trustee, reasonable
security or indemnity satisfactory to the Collateral Trustee




1

--------------------------------------------------------------------------------





from the directing or consenting holders of Parity Lien Debt for any losses,
liabilities or expenses that may be incurred by the Collateral Trustee in
connection with such direction.


“Additional Notes” has the meaning given to the term “Additional Securities” in
the Indenture as in effect on the date hereof.


“Additional Parity Lien Debt” has the meaning set forth in Section 3.8(b).


“Additional Parity Lien Debt Certificate” means a notice in substantially the
form of Exhibit A.


“Additional Secured Debt Designation” means the written agreement of the Parity
Lien Representative of holders of any Series of Parity Lien Debt, as set forth
in the indenture, credit agreement or other agreement governing such Series of
Parity Lien Debt, for the benefit of (i) all holders of existing and future
Priority Lien Debt, the Priority Lien Agent, each existing and future holder of
Priority Liens and (ii) all holders of each existing and future Series of Parity
Lien Debt, the Collateral Trustee, in each case:


(1)    that all Parity Lien Obligations will be and are secured equally and
ratably by all Parity Liens at any time granted by any Grantor to secure any
Obligations in respect of such Series of Parity Lien Debt, whether or not upon
property otherwise constituting collateral for such Series of Parity Lien Debt,
and that all such Parity Liens will be enforceable by the Collateral Trustee,
for the benefit of all holders of Parity Lien Obligations, equally and ratably;


(2)    that such Parity Lien Representative and the holders of Obligations in
respect of such Series of Parity Lien Debt are bound by the provisions of the
Intercreditor Agreement, including the provisions relating to the ranking of
Priority Liens and Parity Liens, and the order of application of proceeds from
the enforcement of Priority Liens and Parity Liens; and


(3)    appointing the Collateral Trustee and consenting to the terms of the
Intercreditor Agreement and the performance by the Collateral Trustee of, and
directing the Collateral Trustee to perform, its obligations under this
Agreement or any other Parity Lien Security Document, as applicable, and the
Intercreditor Agreement, together with all such powers as are reasonably
incidental thereto.


“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person directly or indirectly, whether through
the ownership of voting stock, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.


“Agreement” has the meaning set forth in the preamble.


“Bankruptcy Code” means Title 11 of the United States Code.


“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law providing for the relief of debtors.






2

--------------------------------------------------------------------------------





“Board of Directors” means, (a) with respect to a corporation, the board of
directors of the corporation; (b) with respect to a partnership, the Board of
Directors of the general partner of the partnership; and (c) with respect to any
other Person, the board or committee of such Person serving a similar function.


“Business Day” means any day excluding Saturday, Sunday and any other day on
which banking institutions in New York City or Dallas, Texas are authorized or
required by law to remain closed.


“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
(however designated) in equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.


“Collateral” means all properties and assets of the Company and the Guarantors
now owned or at any time hereafter acquired in which Liens have been granted, or
purported to be granted, to the Collateral Trustee to secure, but only to the
extent securing, any or all of the Parity Lien Obligations and excluding any
such properties or assets released from all such Liens in accordance with the
provisions of this Agreement.


“Collateral Trustee” has the meaning set forth in the preamble.


“Collateral Trust Joinder” means (i) with respect to the provisions of this
Agreement relating to any Additional Parity Lien Debt, an agreement
substantially in the form of Exhibit B, and (ii) with respect to the provisions
of this Agreement relating to the addition of additional Grantors, an agreement
substantially in the form of Exhibit C.


“Company” has the meaning set forth in the preamble.


“Credit Agreement” means the “Priority Lien Credit Agreement” as defined in the
Intercreditor Agreement.


“Credit Agreement Agent” means, at any time, the Person serving at such time as
the “Agent” or “Administrative Agent” under the Credit Agreement or any other
representative then most recently designated in accordance with the applicable
provisions of the Credit Agreement, together with its successors in such
capacity.


“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.


“Grantor” means the Company and each Guarantor, including any Mortgagors.


“Guarantee” means, individually and collectively, the guarantees given by the
Guarantors pursuant to the applicable Parity Lien Documents.






3

--------------------------------------------------------------------------------





“Guarantors” means the Subsidiaries of the Company that have given Guarantees
with respect to any Parity Lien Obligations, and their respective successors and
assigns, in each case until their respective Guarantees of all Parity Lien
Obligations are released in accordance with the terms of the applicable Parity
Lien Documents.


“Impairment” has the meaning set forth in Section 2.2.


“Indebtedness” has the meaning assigned to such term in the Indenture as in
effect on the date hereof, and any component definition used therein has the
meaning set forth in the Indenture as in effect on the date hereof.


“Indemnified Liabilities” means any and all fees, liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Parity Lien Security
Documents, including any of the foregoing relating to the use of proceeds of any
Parity Lien Debt or the violation of, noncompliance with or liability under, any
law (including environmental laws) applicable to or enforceable against the
Company, any Subsidiary of the Company or any Guarantor or any of the Collateral
and all reasonable costs and expenses (including reasonable fees and expenses of
legal counsel selected by the Indemnitee) incurred by any Indemnitee in
connection with any claim, action, investigation or proceeding in any respect
relating to any of the foregoing, whether or not suit is brought.


“Indemnitee” has the meaning set forth in Section 7.9(a).


“Indenture” has the meaning set forth in the recitals.


“Initial Notes” has the meaning set forth in the recitals.


“Insolvency or Liquidation Proceeding” means:


(1)    any case commenced by or against the Company or any other Grantor under
the Bankruptcy Code or any other Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of the Company or any other Grantor, any receivership or assignment
for the benefit of creditors relating to the Company or any other Grantor or any
similar case or proceeding relative to the Company or any other Grantor or its
creditors, as such, in each case whether or not voluntary;


(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Company or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or


(3)    any other proceeding of any type or nature (including any composition
agreement) in which substantially all claims of creditors of the Company or any
other Grantor are determined and any payment or distribution is or may be made
on account of such claims.


“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, among the Company, the other Grantors, the Collateral
Trustee, on behalf of itself




4

--------------------------------------------------------------------------------





and the holders of the Notes and any other Parity Lien Obligations, the Priority
Lien Agent, and the other parties from time to time party thereto, as the same
may be amended, restated, supplemented or otherwise modified or replaced from
time to time.


“Intervening Creditor” has the meaning set forth in Section 2.2.


“Intervening Lien” has the meaning set forth in Section 2.2.


“Junior Lien” has the meaning assigned to the term “Third Lien” in the
Intercreditor Agreement.


“Junior Lien Debt” has the meaning assigned to the term “Third Lien Debt” in the
Intercreditor Agreement.


“Junior Lien Documents” has the meaning assigned to the term “Third Lien
Documents” in the Intercreditor Agreement.


“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on common law, statute or contract, and whether such obligation or claim
is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties, as such term is defined in the Intercreditor Agreement;
provided that in no event shall an operating lease be deemed to be a Lien. The
term “Lien” shall include easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations.


“Mortgage” means all mortgages, deeds of trust, collateral agency agreements,
control agreements or other grants or transfers for security executed and
delivered by the Company or any Guarantor creating (or purporting to create) a
Lien upon Collateral constituting Oil and Gas Properties and other related
assets in favor of the Collateral Trustee, for the benefit of any of the Parity
Lien Secured Parties, in each case, as amended, modified, renewed, restated or
replaced, in whole or in part, from time to time, in accordance with its terms
and Section 7.1.


“Mortgaged Property” has the meaning set forth in Section 3.8(d)(1).


“Mortgagor” means the Company or any Guarantor, in each case executing and
delivering a Mortgage.


“Notes” means, collectively, the Initial Notes and the Additional Notes for
which the requirements set forth in Section 3.8 of this Agreement have been
satisfied.


“Note Documents” means the Indenture, the Notes, the Guarantees thereof, the
Intercreditor Agreement and the Notes Security Documents.


“Notes Security Documents” means this Agreement, each Collateral Trust Joinder
and all security agreements, pledge agreements, collateral assignments,
Mortgages, collateral agency agreements, control agreements or other grants or
transfers for security executed and delivered




5

--------------------------------------------------------------------------------





by the Company or any Guarantor creating (or purporting to create) a Parity Lien
upon Collateral in favor of the Collateral Trustee for the benefit of itself,
the Trustee and the holders of the Notes, in each case, as amended, modified,
renewed, restated or replaced, in whole or in part, from time to time, in
accordance with its terms and Section 7.1.


“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), interest, premium (if any), fees, indemnifications,
reimbursements, expenses and other liabilities payable under the documentation
governing any Debt (as such term is defined in the Intercreditor Agreement).
Notwithstanding any other provision hereof, the term “Obligations” will include
accrued interest, fees, costs and other charges incurred under such
documentation, whether incurred before or after commencement of an Insolvency or
Liquidation Proceeding and whether or not allowable in an Insolvency or
Liquidation Proceeding.


“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Company by two officers of the Company, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Company, including:


(a)    a statement that each Person making such certificate has read such
covenant or condition;


(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;


(c)    a statement that, in the opinion of each such Person, he or she has made
such examination or investigation as is reasonably necessary to enable him or
her to express an informed opinion as to whether or not such covenant or
condition has been satisfied; and


(d)    a statement as to whether or not, in the opinion of each such Person,
such condition or covenant has been satisfied.


“Opinion of Counsel” means a written opinion from legal counsel (provided, that
such legal counsel may be an employee of, or counsel to, the Company who is
reasonably satisfactory to the Collateral Trustee).


“Parity Lien” means a Lien granted by any Grantor in favor of the Collateral
Trustee pursuant to a Parity Lien Security Document, at any time, upon any
property of such Grantor to secure the Parity Lien Obligations.


“Parity Lien Debt” means:


(1)    the Initial Notes and Guarantees thereof; and


(2)    all additional Indebtedness (other than intercompany Indebtedness owing
to any Grantor) of the Company or any Guarantor (including Additional Notes and
Guarantees thereof), in each case that was permitted to be incurred and secured
in accordance with the Secured Debt




6

--------------------------------------------------------------------------------





Documents equally and ratably with the Notes by a Parity Lien; provided that in
the case of any Indebtedness referred to in this clause (2), that:


(a)    other than in the case of Additional Notes, on or before the date on
which such Indebtedness is incurred by the Company or any Guarantor, such
Indebtedness is designated by the Company in an Additional Parity Lien Debt
Certificate executed and delivered in accordance with Section 3.8(b) as “Parity
Lien Debt” for the purposes of the Indenture and this Agreement; provided
further that if such Series of Secured Debt is designated as “Parity Lien Debt,”
it cannot also be designated as Priority Lien Debt or Junior Lien Debt (or any
combination of the three);


(b)    such Indebtedness is governed by an indenture, credit agreement or other
agreement that includes an Additional Secured Debt Designation and, in each
case, the Parity Lien Representative of such Parity Lien Debt (other than
Additional Notes) shall have executed a joinder to the Intercreditor Agreement
in the form provided therein; and


(c)    all other requirements set forth in Section 3.8 have been complied with;


provided, further that in the case of any Additional Notes, on or before the
date on which Indebtedness in respect of Additional Notes is incurred, the
Company will deliver to the Collateral Trustee an Officers’ Certificate stating
that such Indebtedness is permitted by each applicable Parity Lien Document to
be incurred and secured with a Parity Lien equally and ratably with all
previously existing and future Parity Lien Debt.


“Parity Lien Debt Default” means any “Event of Default” as defined in the
Indenture, or any similar event or condition set forth in any other Parity Lien
Document that causes, or permits holders of the applicable Series of Parity Lien
Debt outstanding thereunder (with or without the giving of notice or lapse of
time, or both, and whether or not notice has been given or time has lapsed) to
cause, the Parity Lien Debt outstanding thereunder to become immediately due and
payable.


“Parity Lien Documents” means, collectively, the Note Documents (excluding the
Intercreditor Agreement) and any additional indenture, supplemental indenture,
credit agreement or other agreement governing each other Series of Parity Lien
Debt and the Parity Lien Security Documents.


“Parity Lien Obligations” means Parity Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Parity
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Parity Lien Documents, whether incurred before or after
commencement of an Insolvency or Liquidation Proceeding and whether or not
allowable in an Insolvency or Liquidation Proceeding. To the extent that any
payment with respect to the Parity Lien Obligations (whether by or on behalf of
the Company or any other Grantor, as proceeds of security, enforcement of any
right of set-off, or otherwise) is declared to be fraudulent or preferential in
any respect, set aside, or required to be paid to a debtor in possession,
trustee, receiver, or similar Person, then the Obligation or part thereof
originally intended to be satisfied will be deemed to be reinstated and
outstanding as if such payment had not occurred.






7

--------------------------------------------------------------------------------





“Parity Lien Representative” means:


(1)    in the case of the Notes, the Trustee; or


(2)    in the case of any other Series of Parity Lien Debt, the trustee, agent
or representative of the holders of such Series of Parity Lien Debt who (A) is
appointed to act for the holders of such Series of Parity Lien Debt (for
purposes related to the administration of the Parity Lien Security Documents)
pursuant to the indenture, credit agreement or other agreement governing such
Series of Parity Lien Debt, together with its successors in such capacity, and
(B)  has become a party to this Agreement by executing a Collateral Trust
Joinder.


“Parity Lien Secured Parties” means (a) each Parity Lien Representative, and
(b) the holders of Parity Lien Debt.


“Parity Lien Security Documents” means this Agreement, each Collateral Trust
Joinder, the Indenture (insofar as the same grants a Lien on the Collateral),
any additional indenture, supplemental indenture, credit agreement or other
agreement governing each other Series of Parity Lien Debt (in each case, insofar
as the same grants a Lien on the Collateral), the Notes Security Documents, and
all other security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, collateral agency agreements, control agreements or
other grants or transfers for security executed and delivered by the Company or
any Guarantor creating (or purporting to create) a Lien upon Collateral in favor
of the Collateral Trustee, for the benefit of any of the Parity Lien Secured
Parties, in each case, as amended, modified, renewed, restated or replaced, in
whole or in part, from time to time, in accordance with its terms and Section
7.1.


“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.


“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.


“Priority Lien” has the meaning assigned to such term in the Intercreditor
Agreement.


“Priority Lien Agent” means the Credit Agreement Agent, and, from and after the
date of execution and delivery of a Priority Lien Substitute Facility, the
agent, collateral agent, trustee or other representative of the lenders or
holders of the Indebtedness and other Obligations evidenced thereunder or
governed thereby, in each case, together with its successors in such capacity.


“Priority Lien Debt” has the meaning assigned to such term in the Intercreditor
Agreement.


“Priority Lien Documents” has the meaning assigned to such term in the
Intercreditor Agreement.






8

--------------------------------------------------------------------------------





“Priority Lien Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.


“Reaffirmation Agreement” means an agreement reaffirming the security interests
granted to the Collateral Trustee in substantially the form attached as Exhibit
1 to Exhibit A of this Agreement.


“Required Parity Lien Debtholders” means, at any time, the holders of a majority
in aggregate principal amount of all Parity Lien Debt then outstanding and
including a majority in principal amount of the Notes then outstanding,
calculated in accordance with the provisions of Section 7.2. For purposes of
this definition, Parity Lien Debt registered in the name of, or beneficially
owned by, the Company or any Subsidiary of the Company will be deemed not to be
outstanding.


“Secured Debt Documents” means the Priority Lien Documents, the Parity Lien
Documents and the Junior Lien Documents.


“Series of Parity Lien Debt” means, severally, the Notes and each other issue or
series of Parity Lien Debt for which a single transfer register is maintained.


“Subsidiary” means in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
owned or controlled, directly or indirectly, by (a) such Person, (b) such Person
and one or more Subsidiaries of such Person or (c) one or more Subsidiaries of
such Person.


“Trustee” has the meaning set forth in the recitals.


“Trust Estate” has the meaning set forth in Section 2.1.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other applicable jurisdiction.


“Voting Stock” of a Person means all classes of Capital Stock or other interests
(including partnership interests) of such Person then outstanding and normally
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof.


Section 1.2Rules of Interpretation.


(a)All capitalized terms used in this Agreement and not otherwise defined herein
have the meanings assigned to them in the Indenture.


(b)Unless otherwise indicated, any reference to any agreement or instrument will
be deemed to include a reference to that agreement or instrument as assigned,
amended, supplemented, amended and restated, or otherwise modified and in effect
from time to time or replaced in accordance with the terms of this Agreement.








9

--------------------------------------------------------------------------------





(c)The use in this Agreement or any of the other Parity Lien Security Documents
of the word “include” or “including,” when following any general statement, term
or matter, will not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non‑limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but will be deemed to refer to all other items or matters
that fall within the broadest possible scope of such general statement, term or
matter. The word “will” shall be construed to have the same meaning and effect
as the word “shall.”


(d)References to “Sections,” “clauses,” “recitals” and the “preamble” will be to
Sections, clauses, recitals and the preamble, respectively, of this Agreement
unless otherwise specifically provided. References to “Articles” will be to
Articles of this Agreement unless otherwise specifically provided. References to
“Exhibits” will be to Exhibits to this Agreement unless otherwise specifically
provided.


(e)Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of the Indenture (including any definition contained therein) shall be
deemed to be a reference to such section, clause, paragraph, definition or other
provision of the Indenture as in effect on the date of this Agreement; provided
that any reference to any such section, clause, paragraph or other provision
shall refer to such section, clause, paragraph or other provision of the
Indenture (including any definition contained therein) as amended or modified
from time to time if such amendment or modification has been made in accordance
with the Indenture. Unless otherwise set forth herein, references to principal
amount shall include, without duplication, any reimbursement obligations with
respect to a letter of credit and the face amount of any outstanding letter of
credit (whether or not such amount is, at the time of determination, drawn or
available to be drawn).


This Agreement and the other Parity Lien Security Documents will be construed
without regard to the identity of the party who drafted it and as though the
parties participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Parity Lien Security Documents.






10

--------------------------------------------------------------------------------





ARTICLE 2
THE TRUST ESTATE


Section 2.1Declaration of Trust.


To secure the payment of the Parity Lien Obligations and in consideration of the
premises and the mutual agreements set forth herein, each of the Grantors hereby
confirms the grant of Liens in favor of the Collateral Trustee, and the
Collateral Trustee hereby accepts and agrees to hold, in trust under this
Agreement for the benefit of all current and future Parity Lien Secured Parties,
all of such Grantor’s right, title and interest in, to and under all Collateral
and all Liens now or hereafter granted to the Collateral Trustee by each Grantor
under any Parity Lien Security Document for the benefit of the Parity Lien
Secured Parties, together with all of the Collateral Trustee’s right, title and
interest in, to and under the Parity Lien Security Documents, and all interests,
rights, powers and remedies of the Collateral Trustee thereunder or in respect
thereof and all cash and non-cash proceeds thereof (collectively, the “Trust
Estate”).


The Collateral Trustee and its successors and assigns under this Agreement will
hold the Trust Estate in trust for the benefit solely and exclusively of all
current and future Parity Lien Secured Parties as security for the payment of
all present and future Parity Lien Obligations.


Notwithstanding the foregoing, if at any time all of the following conditions
have been satisfied:


(1)all Liens securing the Parity Lien Obligations have been released as provided
in Section 4.1;


(2)the Collateral Trustee holds no other property in trust as part of the Trust
Estate;


(3)no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and letters of credit that have been cash
collateralized at the lesser of (A) 105% of the aggregate undrawn amount and
(B) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Parity Lien Documents) is outstanding and
payable under this Agreement to the Collateral Trustee or any of its co-trustees
or agents (whether in an individual or representative capacity); and


(4)the Company delivers to the Collateral Trustee an Officers’ Certificate
stating that all Parity Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Parity Lien Documents and that
the Grantors are not required by any Parity Lien Document to grant any Parity
Lien upon any property,


then the Trust Estate arising hereunder will terminate, except that all
provisions set forth in Sections 7.8 and 7.9 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.






11

--------------------------------------------------------------------------------





The parties to this Agreement further declare and covenant that the Trust Estate
will be held and distributed by the Collateral Trustee subject to the further
agreements herein.


Section 2.2Relative Priority of Parity Lien Obligations.


(a)The parties to this Agreement agree that, except as provided in Section
2.2(b), the payment and satisfaction of all of the Parity Lien Obligations will
be secured equally and ratably by the Parity Liens established in favor of the
Collateral Trustee for the benefit of the Parity Lien Secured Parties,
notwithstanding the time of incurrence of any Parity Lien Obligations or time or
method of creation or perfection of any Parity Liens securing such Parity Lien
Obligations.


(b)Notwithstanding the foregoing provision of this Section 2.2, it is the
intention of the parties hereto that the Parity Lien Secured Parties of each
Series of Parity Lien Debt (and not the Parity Lien Secured Parties of any other
Series of Parity Lien Debt) bear their own risk of (i) any determination by a
court of competent jurisdiction that (1) any Parity Lien Obligations of such
Series of Parity Lien Debt are unenforceable under applicable law or are
subordinated to any other obligations, (2) any Parity Lien Obligations of such
Series of Parity Lien Debt do not have a valid and perfected Lien on any of the
Collateral securing any Parity Lien Obligations of any other Series of Parity
Lien Debt and/or (3) any Person (other than any Parity Lien Secured Party) has a
Lien on any Collateral that is senior in priority to the Lien on such Collateral
securing Parity Lien Obligations of such Series of Parity Lien Debt, but junior
to the Lien on such Collateral securing any Parity Lien Obligations of any other
Series of Parity Lien Debt (any such Lien being referred to as an “Intervening
Lien”, and any such Person being referred to as an “Intervening Creditor”), or
(ii) the existence of any Collateral securing Parity Lien Obligations of any
other Series of Parity Lien Debt that does not constitute Collateral with
respect to Parity Lien Obligations of such Series of Parity Lien Debt (any
condition referred to in clause (i) or (ii) with respect to Parity Lien
Obligations of such Series of Parity Lien Debt being referred to as an
“Impairment” of such Series of Parity Lien Debt). In the event an Impairment
exists with respect to Parity Lien Obligations of any Series of Parity Lien
Debt, the results of such Impairment shall be borne solely by the Parity Lien
Secured Parties of such Series of Parity Lien Debt, and the rights of the Parity
Lien Secured Parties of such Series of Parity Lien Debt (including the right to
receive distributions pursuant to Section 3.4) set forth herein shall be
modified to the extent necessary so that the results of such Impairment are
borne solely by the Parity Lien Secured Parties of such Series of Parity Lien
Debt. In furtherance of the foregoing, in the event Parity Lien Obligations of
any Series of Parity Lien Debt shall be subject to an Impairment in the form of
an Intervening Lien of any Intervening Creditor, the value of any Collateral or
proceeds thereof that are allocated to such Intervening Creditor shall be
deducted solely from the Collateral or proceeds thereof to be distributed in
respect of Parity Lien Obligations of such Series of Parity Lien Debt.


Section 2.3Similar Collateral and Agreements. The parties to this Agreement
agree that it is their intention that the Parity Liens be identical. In
furtherance of the foregoing, the parties hereto agree that the Parity Lien
Security Documents creating Liens upon Collateral securing any Parity Lien
Obligation shall be in all material respects the same forms of documents (or the
same documents) as the respective Notes Security Documents creating Liens on the
Collateral.






12

--------------------------------------------------------------------------------





ARTICLE 3
OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE


Section 3.1Appointment and Undertaking of the Collateral Trustee


(a)Each Parity Lien Secured Party (other than the Collateral Trustee) acting
through its respective Parity Lien Representative hereby appoints the Collateral
Trustee to serve as collateral trustee hereunder on the terms and conditions set
forth herein. Subject to, and in accordance with, this Agreement, the Collateral
Trustee will, as collateral trustee, for the benefit solely and exclusively of
the present and future Parity Lien Secured Parties:


(1)accept, enter into, hold, maintain, administer and enforce all Parity Lien
Security Documents, including all Collateral subject thereto, and all Liens
created thereunder, perform its obligations hereunder and under the Parity Lien
Security Documents and protect, exercise and enforce the interests, rights,
powers and remedies granted or available to it under, pursuant to or in
connection with the Parity Lien Security Documents;


(2)take all lawful and commercially reasonable actions permitted under the
Parity Lien Security Documents that it may deem necessary or advisable to
protect or preserve its interest in the Collateral subject thereto and such
interests, rights, powers and remedies;


(3)deliver and receive notices pursuant to this Agreement, the Intercreditor
Agreement, and the Parity Lien Security Documents;


(4)sell, assign, collect, assemble, foreclose on, institute legal proceedings
with respect to, or otherwise exercise or enforce the rights and remedies of a
secured party (including a mortgagee and trust deed beneficiary) with respect to
the Collateral under the Parity Lien Security Documents and its other interests,
rights, powers and remedies;


(5)remit as provided in Section 3.4 all cash proceeds received by the Collateral
Trustee from the collection, foreclosure or enforcement of its interest in the
Collateral under the Parity Lien Security Documents or any of its other
interests, rights, powers or remedies;


(6)execute and deliver (i) amendments or supplements to the Parity Lien Security
Documents as from time to time authorized pursuant to Section 7.1 accompanied by
an Officers’ Certificate to the effect that such amendment or supplement was
permitted under Section 7.1 and (ii) acknowledgements of each Collateral Trust
Joinders delivered pursuant to Section 3.8 or 7.18 hereof, accompanied by an
Officers’ Certificate to the effect that such joinder is permitted under this
Agreement and any other applicable Parity Lien Document;


(7)release or subordinate any Lien granted to it by any Parity Lien Security
Document upon any Collateral if and as required by Section 3.2; and








13

--------------------------------------------------------------------------------





(8)enter into and perform its obligations protect, exercise and enforce its
interest, rights, powers and remedies under the Intercreditor Agreement.


(b)Each party to this Agreement acknowledges and consents to the undertaking of
the Collateral Trustee set forth in Section 3.1(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Trustee.


(c)Notwithstanding anything to the contrary contained in this Agreement
(including Section 3.3 below), the Collateral Trustee will not commence any
exercise of remedies or any foreclosure actions or otherwise take any action or
proceeding against any of the Collateral (other than actions as necessary to
prove, protect or preserve the Liens securing the Parity Lien Obligations to the
extent permitted pursuant to the Intercreditor Agreement) unless and until it
shall have been directed by written notice of an Act of Parity Lien Debtholders
and then only in accordance with the provisions of this Agreement and the
Intercreditor Agreement.


(d)Notwithstanding anything to the contrary contained in this Agreement, neither
the Company nor any of its Affiliates may serve as Collateral Trustee.


Section 3.2Release or Subordination of Liens. The Collateral Trustee will not
release or subordinate any Lien of the Collateral Trustee or consent to the
release or subordination of any Lien of the Collateral Trustee, except:


(a)as directed by an Act of Parity Lien Debtholders accompanied by an Officers’
Certificate to the effect that the release or subordination was permitted by
each applicable Parity Lien Document and otherwise satisfying the requirements
of Section 4.1(b)(1) and 4.1(b)(2);


(b)as required by Article 4;


(c)to release or subordinate Liens on Collateral to the extent permitted by each
applicable Parity Lien Document; provided that the Collateral Trustee receives
an Officers’ Certificate and, with respect to releasing Liens, an Opinion of
Counsel confirming the foregoing;


(d)as ordered pursuant to applicable law under a final and nonappealable order
or judgment of a court of competent jurisdiction; or


(e)for the subordination of the Trust Estate and the Parity Liens to the extent
required by the Intercreditor Agreement; provided that the Collateral Trustee
receives an Officers’ Certificate confirming the foregoing.


Section 3.3Enforcement of Liens. If the Collateral Trustee at any time receives
written notice from a Parity Lien Representative stating that any event has
occurred that constitutes a default under any Parity Lien Document entitling the
Collateral Trustee to foreclose upon, collect or otherwise enforce its Liens
under the Parity Lien Security Documents, the Collateral Trustee will promptly
deliver written notice thereof to each other Parity Lien Representative.
Thereafter, the Collateral Trustee may await direction by an Act of Parity Lien
Debtholders and, subject to the terms of the Intercreditor Agreement, will act,
or decline to act, as directed by an Act of Parity Lien Debtholders, in the
exercise and enforcement of the




14

--------------------------------------------------------------------------------





Collateral Trustee’s interests, rights, powers and remedies in respect of the
Collateral or under the Parity Lien Security Documents or applicable law and,
following the initiation of such exercise of remedies, the Collateral Trustee
will act, or decline to act, with respect to the manner of such exercise of
remedies as directed by an Act of Parity Lien Debtholders. Unless it has been
directed to the contrary by an Act of Parity Lien Debtholders, the Collateral
Trustee in any event may (but will not be obligated to) take or refrain from
taking such action with respect to any default under any Parity Lien Document as
it may deem advisable and in the interest of the holders of Parity Lien
Obligations, all in the Collateral Trustee’s sole discretion (but subject to the
terms of the Intercreditor Agreement).


Section 3.4Application of Proceeds. (a)  Subject to the terms of the
Intercreditor Agreement, the Collateral Trustee will apply the proceeds of any
collection, sale, foreclosure or other realization upon, or exercise of any
right or remedy with respect to, any Collateral, and any condemnation proceeds
with respect to the Collateral, in the following order of application:


FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s fees and any reasonable legal fees, costs, expenses or
other liabilities of any kind incurred by the Collateral Trustee or any
co-trustee or agent of the Collateral Trustee in connection with any Parity Lien
Document (including, but not limited to, indemnification obligations);


SECOND, to the respective Parity Lien Representatives equally and ratably
(except as provided in Section 2.2(b)) for application to the payment of all
outstanding Parity Lien Debt and any other Parity Lien Obligations that are then
due and payable in such order as may be provided in the Parity Lien Documents in
an amount sufficient to pay in full in cash all outstanding Parity Lien Debt and
all other Parity Lien Obligations that are then due and payable (including, to
the extent legally permitted, all interest, fees and expenses accrued thereon
after the commencement of any Insolvency or Liquidation Proceeding at the rate,
including any applicable post-default rate, specified in the Parity Lien
Documents, even if such interest, fees or expenses is not enforceable, allowable
or allowed as a claim in such proceeding but excluding contingent indemnity
obligations for which no claim has been made), and including the discharge or
cash collateralization (at the lower of (1) 105% of the aggregate undrawn amount
and (2) the percentage of the aggregate undrawn amount required for release of
Liens under the terms of the applicable Parity Lien Document) of all outstanding
letters of credit, if any, constituting Parity Lien Debt);


THIRD, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid as required under Section 6.01
of the Intercreditor Agreement or otherwise, to the applicable Grantor, and as
directed in writing by the Company, its successors or assigns, or as a court of
competent jurisdiction may direct.


(b)This Section 3.4 is intended for the benefit of, and will be enforceable as a
third party beneficiary by, each present and future holder of Parity Lien
Obligations, each present and future Parity Lien Representative and the
Collateral Trustee as holder of Parity Liens. The




15

--------------------------------------------------------------------------------





Parity Lien Representative of each future Series of Parity Lien Debt will be
required to deliver to the Collateral Trustee a Collateral Trust Joinder as
provided in Section 3.8 at the time of incurrence of such Series of Parity Lien
Debt (it being understood that the Trustee shall be the Parity Lien
Representative of the holders of the Initial Notes and any Additional Notes, and
no Collateral Trustee Joinder shall be required to be delivered in connection
with an issuance of Additional Notes).


(c)In connection with the application of proceeds pursuant to Section 3.4(a),
except as otherwise directed by an Act of Parity Lien Debtholders, the
Collateral Trustee may (but shall not be obligated to) sell any non-cash
proceeds for cash prior to the application of the proceeds thereof.


(d)In making the determinations and allocations in accordance with Section
3.4(a), the Collateral Trustee may conclusively rely upon information supplied
by the relevant Parity Lien Representative as to the amounts of unpaid principal
and interest and other amounts outstanding with respect to its respective Parity
Lien Debt and any other Parity Lien Obligations; and if such Parity Lien
Representative does not provide such information to the Collateral Trustee, then
the Collateral Trustee may conclusively rely upon such information provided by
the Company.


Section 3.5Powers of the Collateral Trustee.


(a)The Collateral Trustee is irrevocably authorized and empowered to enter into
and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Parity Lien Security Documents,
the Intercreditor Agreement and applicable law and in equity and to act as set
forth in this Article 3 or, subject to the other provisions of this Agreement,
as requested in any lawful written directions given to it from time to time in
respect of any matter by an Act of Parity Lien Debtholders.


(b)No Parity Lien Representative or holder of Parity Lien Obligations (other
than, subject to Section 5.5, the Collateral Trustee) will have any liability
whatsoever for any act or omission of the Collateral Trustee (subject to
Section 5.10), and the Collateral Trustee will have no liability whatsoever for
any act or omission of any Parity Lien Representative or any holder of Parity
Lien Obligations.


Section 3.6Documents and Communications. The Collateral Trustee will permit each
Parity Lien Representative and each holder of Parity Lien Obligations upon
reasonable prior written notice and at reasonable times during business hours
from time to time to inspect and copy, at the cost and expense of the party
requesting such copies, any and all Parity Lien Security Documents and other
documents, notices, certificates, instructions or communications received by the
Collateral Trustee in its capacity as such.


Section 3.7For Sole and Exclusive Benefit of Holders of Parity Lien Obligations.
The Collateral Trustee will accept, hold, administer and enforce all Liens on
the Collateral at any time transferred or delivered to it and all other
interests, rights, powers and remedies at any time granted to or enforceable by
the Collateral Trustee and all other property of the Trust Estate solely and
exclusively for the benefit of the present and future holders of present and
future




16

--------------------------------------------------------------------------------





Parity Lien Obligations, and will distribute all proceeds received by it in
realization thereon or from enforcement thereof solely and exclusively pursuant
to the provisions of Section 3.4.


Section 3.8Additional Parity Lien Debt.


(a)The Collateral Trustee will, as trustee hereunder, perform its undertakings
set forth in Section 3.1(a) with respect to any Parity Lien Obligations
constituting Additional Notes or a Series of Parity Lien Debt that is issued or
incurred after the date hereof; provided that:


(1)such Parity Lien Obligations are identified as Parity Lien Debt in accordance
with the procedures set forth in Section 3.8(b); and


(2)except in the case of Additional Notes, the designated Parity Lien
Representative identified pursuant to Section 3.8(b) signs a Collateral Trust
Joinder and delivers the same to the Collateral Trustee.


(b)The Company will be permitted to designate as an additional holder of Parity
Lien Debt hereunder each Person who is, or who becomes, the registered holder of
Parity Lien Debt incurred by the Company or any Guarantor after the date of this
Agreement in accordance with the terms of all applicable Parity Lien Documents,
Priority Lien Documents and Junior Lien Documents. The Company may only effect
such designation by delivering to the Collateral Trustee an Additional Parity
Lien Debt Certificate that:


(1)states that the Company or other applicable Grantor intends to incur
additional Parity Lien Debt (“Additional Parity Lien Debt”) that is permitted by
the Credit Agreement and each applicable Parity Lien Document to be secured with
a Parity Lien equally and ratably with all previously existing and future Parity
Lien Debt;


(2)except in the case of Additional Notes, specifies the name, address and
contact information of the Parity Lien Representative for such series of
Additional Parity Lien Debt for purposes of Section 7.6;


(3)attaches as Exhibit 1 to such Additional Parity Lien Debt Certificate a
Reaffirmation Agreement in substantially the form attached as Exhibit 1 to
Exhibit A of this Agreement, which Reaffirmation Agreement has been duly
executed by the Company and each Guarantor; and


(4)states that the Company has caused a copy of the Additional Parity Lien Debt
Certificate and, except in the case of Additional Notes, the related Collateral
Trust Joinder to be delivered to each then existing Parity Lien Representative.


Although the Company shall be required to deliver a copy of each Additional
Parity Lien Debt Certificate and each Collateral Trust Joinder to each then
existing Parity Lien Representative, the failure to so deliver a copy of the
Additional Parity Lien Debt Certificate and/or Collateral Trust Joinder to any
then existing Parity Lien Representative shall not affect the status of such
debt as Additional Parity Lien Debt if the other requirements of this Section
3.8 are complied with. Each of the Collateral Trustee and the then existing
Parity Lien Representatives shall have the right to




17

--------------------------------------------------------------------------------





request that the Company provide a legal opinion or opinions of counsel (subject
to customary assumptions and qualifications) as to the Additional Parity Lien
Debt being secured by a valid and perfected security interest in the Collateral;
provided that (i) such legal opinion or opinions need not address any collateral
of a type not previously covered by any legal opinion delivered by or on behalf
of the Company and (ii) nothing shall preclude such legal opinion or opinions
from being delivered on a post-closing basis after the incurrence of such
Additional Parity Lien Debt if permitted by the Parity Lien Representative for
such Additional Parity Lien Debt. Notwithstanding the foregoing, nothing in this
Agreement will be construed to allow the Company or any Guarantor to incur
additional Indebtedness (including Additional Notes) unless otherwise permitted
by the terms of all applicable Parity Lien Documents, Priority Lien Documents
and Junior Lien Documents.


(c)With respect to any Parity Lien Obligations constituting Additional Notes or
a Series of Parity Lien Debt that is issued or incurred after the date hereof,
the Company and each of the Guarantors agrees to take such actions (if any) as
may from time to time reasonably be requested by the Collateral Trustee, any
Parity Lien Representative or any Act of Parity Lien Debtholders, and enter into
such technical amendments, modifications and/or supplements to the then existing
Guarantees and Parity Lien Security Documents (or execute and deliver such
additional Parity Lien Security Documents) as may from time to time be
reasonably requested by such Persons (including as contemplated by Section
3.8(d) below), to ensure that the Additional Notes or the other Additional
Parity Lien Debt, as applicable, are secured by, and entitled to the benefits
of, the Parity Lien Security Documents, and each Parity Lien Secured Party (by
its acceptance of the benefits hereof) hereby agrees to, and authorizes the
Collateral Trustee to enter into, any such technical amendments, modifications
and/or supplements (and additional Parity Lien Security Documents). The Company
and the Guarantors hereby further agree that, if there are any recording, filing
or other similar fees payable in connection with any of the actions to be taken
pursuant to this Section 3.8(c) or Section 3.8(d), all such amounts shall be
paid by, and shall be for the account of, the Company and the Guarantors, on a
joint and several basis.


(d)Without limitation of the foregoing, upon reasonable request of the
Collateral Trustee, any Parity Lien Representative or any Act of Parity Lien
Debtholders, each Mortgagor agrees to take the following actions with respect to
any real property Collateral (including Oil and Gas Properties (as defined in
the Indenture as in effect on the date hereof)) with respect to all Additional
Parity Lien Debt (it being understood that any such actions may be taken
following the incurrence of any such Additional Parity Lien Debt on a
post-closing basis if permitted by the Parity Lien Representative for such
Additional Parity Lien Debt):


(1)each applicable Mortgagor shall enter into, and deliver to the Collateral
Trustee, a Mortgage modification or new Mortgage with regard to each real
property subject to a Mortgage (each such property a “Mortgaged Property”), in
proper form for recording in all applicable jurisdictions, in a form and
substance reasonably satisfactory to the Collateral Trustee; and


(2)each applicable Mortgagor will cause to be delivered to the Collateral
Trustee a local counsel opinion (subject to customary assumptions and
qualifications) to the effect that the Collateral Trustee has a valid and
perfected Lien with respect to each such Mortgaged Property, provided that, in
the case of Additional Notes,




18

--------------------------------------------------------------------------------





to the extent Mortgages have previously been recorded in the public records of
the state applicable to such additional Mortgages or amendments or supplements
to prior Mortgages, no such opinion shall be required unless a corresponding
opinion will be delivered to the Priority Lien Agent.


The Company will deliver an Officers’ Certificate to the Collateral Trustee
confirming that the foregoing conditions have been satisfied.


ARTICLE 4
OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER GRANTORS


Section 4.1Release of Liens on Collateral.


(a)The Collateral Trustee’s Liens upon the Collateral will be automatically
released:


(1)in whole, upon (A) payment in full in cash and discharge of all outstanding
Parity Lien Debt and all other Parity Lien Obligations that are outstanding, due
and payable at the time all of the Parity Lien Debt is paid in full in cash and
discharged (other than contingent indemnity obligations for which no claim has
been made), (B) termination or expiration of all commitments to extend credit
under all Parity Lien Documents and (C) the cancellation or termination or cash
collateralization (at the lesser of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Parity Lien Documents) of all outstanding
letters of credit issued pursuant to any Parity Lien Documents;


(2)as to any Collateral of a Grantor that is (A) released as a Guarantor under
each Parity Lien Document and (B) not obligated (as primary obligor or
guarantor) with respect to any other Parity Lien Obligations and so long as the
respective release does not violate the terms of any Parity Lien Document which
then remains in effect, and subject to the satisfaction of the requirements set
forth in Section 4.01(a)(i) of the Intercreditor Agreement;


(3)as to any Collateral of a Grantor that is sold, transferred or otherwise
disposed of by a Grantor to a Person that is not (either before or after such
sale, transfer or disposition) the Company or a Subsidiary in a transaction or
other circumstance that does not violate Section 4.07 of the Indenture (other
than the obligation to apply proceeds therefrom as provided in such Section 4.07
of the Indenture) and is permitted by all of the other Parity Lien Documents,
and subject to the satisfaction of the requirements set forth in Section
4.01(a)(i) of the Intercreditor Agreement, at the time of such sale, transfer or
other disposition to the extent of the interest sold, transferred or otherwise
disposed of; provided that the Collateral Trustee’s Liens upon the Collateral
will not be released if the sale or other disposition is subject to Section 5.01
of the Indenture;








19

--------------------------------------------------------------------------------





(4)as to a release of less than all or substantially all of the Collateral, if
consent to the release of all Parity Liens on such Collateral has been given by
an Act of Parity Lien Debtholders;


(5)in whole, if the Liens on such Collateral have been released in accordance
with the terms of each Series of Parity Lien Debt;


(6)as to a release of all or substantially all of the Collateral, if (A) consent
to the release of that Collateral has been given by the requisite percentage or
number of holders of each Series of Parity Lien Debt at the time outstanding as
provided for in the applicable Parity Lien Documents and (B) the Company, as
applicable, has delivered an Officers’ Certificate to the Collateral Trustee
certifying that all such necessary consents have been obtained; or


(7)if and to the extent, and in the manner, required by Section 4.01(a) of the
Intercreditor Agreement.


(b)The Collateral Trustee agrees for the benefit of the Company and the other
Grantors that if the Collateral Trustee at any time receives:


(1)an Officers’ Certificate (which the Collateral Trustee shall be entitled to
rely upon) stating that (A) the signing officer has read Article 4 of this
Agreement and understands the provisions and the definitions relating hereto,
(B) such officer has made such examination or investigation as is necessary to
enable him or her to express an informed opinion as to whether or not the
conditions precedent in this Agreement, the Intercreditor Agreement and all
other Parity Lien Documents, if any, relating to the release of the Collateral
have been complied with, (C) in the opinion of such officer, such conditions
precedent, if any, have been complied with and (D) such release of Collateral
did not violate the terms of any applicable Parity Lien Document; and


(2)the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable;


then, promptly following receipt by the Collateral Trustee of the items required
by this Section 4.1(b) and any items required to be delivered under the
applicable Parity Lien Documents, upon request and at the sole expense of the
Company, the Collateral Trustee will execute (with such acknowledgements and/or
notarizations as are required) and deliver evidence of such release to the
Company or other applicable Grantor; provided that, in the case of a release of
Liens under Section 4.1(a)(7), the Collateral Trustee shall, subject to the
delivery of any items required to be delivered under the applicable Parity Lien
Documents, execute and deliver such proposed instruments releasing its Liens
contemporaneously with the execution and delivery of such similar instruments by
the Priority Lien Agent in accordance with the terms of the Intercreditor
Agreement.








20

--------------------------------------------------------------------------------





(c)The Collateral Trustee hereby agrees that:


(1)in the case of any release pursuant to Section 4.1(a)(3), if the terms of any
such sale, transfer or other disposition require the payment of the purchase
price to be contemporaneous with the delivery of the applicable release, then,
subject to the Intercreditor Agreement and at the written request of and at the
expense of the Company or other applicable Grantor, the Collateral Trustee will
either (A) be present at and deliver the release at the closing of such
transaction or (B) deliver the release under customary escrow arrangements that
permit such contemporaneous payment and delivery of the release; and


(2)at any time when a Parity Lien Debt Default has occurred and is continuing,
the Collateral Trustee will use reasonable efforts to deliver within three
Business Days of the receipt by it of any Act of Parity Lien Debtholders
pursuant to Section 4.1(a)(4), a copy of such Act of Parity Lien Debtholders to
each Parity Lien Representative.


Section 4.2Delivery of Copies to Parity Lien Representatives. The Company will
deliver to each Parity Lien Representative a copy of each Officers’ Certificate
delivered to the Collateral Trustee pursuant to Section 4.1(b), together with
copies of all documents delivered to the Collateral Trustee with such Officers’
Certificate. The Parity Lien Representatives will not be obligated to take
notice thereof or to act thereon. Each Parity Lien Representative will endeavor,
following receipt by it of the executed Officers’ Certificate and proposed
release instrument(s) delivered to the Collateral Trustee pursuant to Section
4.1(b), deliver a copy of such Officers’ Certificate and proposed release
instrument(s) to each registered holder of the Series of Parity Lien Debt for
which it acts as Parity Lien Representative to the extent required by the
applicable Parity Lien Debt Documents.


Section 4.3Collateral Trustee not Required to Serve, File or Record. Subject to
Section 3.2, the Collateral Trustee is not required to serve, file, register or
record any instrument releasing or subordinating its Liens on any Collateral;
provided that if the Company or any other Grantor shall make a written demand
for a termination statement under Section 9-513(c) of the UCC, the Collateral
Trustee shall comply with the written request of the Company or any other
Grantor to comply with the requirements of such UCC provision (which written
request must be accompanied by an Officers’ Certificate relating to the same);
provided, further, that the Collateral Trustee may first confirm with the Parity
Lien Representatives that the requirements of such UCC provisions have been
satisfied.


Section 4.4Release of Liens in Respect of Notes. In addition to any release
pursuant to Section 4.1 hereof, the Collateral Trustee’s Parity Liens will no
longer secure the Notes outstanding under the Indenture or any other Obligations
under the Note Documents, and the right of the holders of the Notes to the
benefits and proceeds of the Collateral Trustee’s Parity Liens on the Collateral
will terminate and be discharged upon written certification to that effect
delivered by the Trustee to the Collateral Trustee in connection with a release
under the Indenture.








21

--------------------------------------------------------------------------------





Section 4.5Release of Liens in Respect of any Series of Parity Lien Debt other
than the Notes. In addition to any release pursuant to Section 4.1 hereof, as to
any Series of Parity Lien Debt other than the Notes, the Collateral Trustee’s
Parity Lien will no longer secure such Series of Parity Lien Debt if such Parity
Lien Debt has been paid in full, all commitments to extend credit in respect of
such Series of Parity Lien Debt have been terminated and all other Parity Lien
Obligations related thereto that are outstanding and unpaid at the time such
Series of Parity Lien Debt is paid are also paid in full, or upon written
certification to that effect delivered by the applicable Parity Lien
Representative to the Collateral Trustee in connection with a release under such
Parity Lien Debt or the Intercreditor Agreement.


ARTICLE 5
IMMUNITIES OF THE COLLATERAL TRUSTEE


Section 5.1No Implied Duty. The Collateral Trustee will not have any fiduciary
duties nor will it have responsibilities or obligations other than those
expressly assumed by it in this Agreement, the other Parity Lien Security
Documents and the Intercreditor Agreement. No implied covenants, functions,
responsibilities, duties, obligations or liabilities, whether arising under
statute, common law or otherwise, shall be read into this Agreement, the other
Parity Lien Documents or the Intercreditor Agreement, or otherwise exist against
the Collateral Trustee. Without limiting the generality of the foregoing
sentences, the use of the term “trustee” in this Agreement with reference to the
Collateral Trustee is not intended to connote any fiduciary or other implied (or
express) obligations arising under trust or agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. The Collateral Trustee will not be required to
take any action that is contrary to applicable law or any provision of this
Agreement, the other Parity Lien Security Documents or the Intercreditor
Agreement.


Section 5.2Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and will not be responsible for any misconduct or negligence on the part
of any of them.


Section 5.3Other Agreements. The Collateral Trustee has accepted its appointment
as collateral trustee hereunder and is bound by the Parity Lien Security
Documents executed by the Collateral Trustee as of the date of this Agreement,
and the Collateral Trustee shall at the request of the Company execute
additional Parity Lien Security Documents delivered to it after the date of this
Agreement (including to secure Obligations arising under Additional Parity Lien
Debt to the extent such Obligations are permitted to be incurred and secured
under the Parity Lien Documents); provided that such additional Parity Lien
Security Documents do not adversely affect the rights, privileges, benefits and
immunities of the Collateral Trustee or conflict with the terms of the
Intercreditor Agreement. The Collateral Trustee will not otherwise be bound by,
or be held obligated by, the provisions of any credit agreement, indenture or
other agreement governing Parity Lien Debt (other than this Agreement, the
Indenture and the other Parity Lien Security Documents to which it is a party).








22

--------------------------------------------------------------------------------





Section 5.4Solicitation of Instructions.


(a)The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form, including but not limited to, of an Act of Parity
Lien Debtholders, an Officers’ Certificate, written instruction from Parity Lien
Representatives or an order of a court of competent jurisdiction, as to any
action that it may be requested or required to take, or that it may propose to
take, in the performance of any of its obligations under this Agreement or the
other Parity Lien Security Documents, and the Collateral Trustee will not be
liable for any action it takes or omits to take in good faith in reliance on any
such certificate, opinion or order. In the absence of bad faith on its part, the
Collateral Trustee may rely, and will be protected in acting or refraining from
acting, upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document believed by it to be genuine
and to have been signed or presented by the proper Person. The Collateral
Trustee need not investigate any fact or matter stated in the document, but, in
the case of any document which is specifically required to be furnished to the
Collateral Trustee pursuant to any provision hereof, the Collateral Trustee
shall examine the document to determine whether it conforms to the requirements
of this Agreement or the applicable Parity Lien Document (but need not confirm
or investigate the accuracy of mathematical calculations or other facts stated
therein).


(b)No written direction given to the Collateral Trustee by an Act of Parity Lien
Debtholders that in the sole judgment of the Collateral Trustee imposes,
purports to impose or might reasonably be expected to impose upon the Collateral
Trustee any obligation or liability not set forth in or arising under this
Agreement and the other Parity Lien Security Documents will be binding upon the
Collateral Trustee unless the Collateral Trustee elects, at its sole option, to
accept such direction.


(c)The Collateral Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement at the request, order or
direction of the Required Parity Lien Debtholders or an Act of Parity Lien
Debtholders pursuant to the provisions of this Agreement, unless such holders
shall have furnished to the Collateral Trustee reasonable security or indemnity
satisfactory to it against the costs, expenses and liabilities which may be
incurred therein or thereby.


Section 5.5Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Parity Lien Security Document, except as determined
by a court of competent jurisdiction in a final, non-appealable order or
judgment to have resulted from the Collateral Trustee’s own gross negligence or
willful misconduct.


Section 5.6Documents in Satisfactory Form. The Collateral Trustee will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form reasonably satisfactory to
it. The Collateral Trustee (i) makes no representation as to the validity or
adequacy of any Parity Lien Document and (ii) is not responsible for any
statement in any Parity Lien Document other than its certificate of
authentication and any representations and warranties specifically made by it.








23

--------------------------------------------------------------------------------





Section 5.7Entitled to Rely. The Collateral Trustee may seek and rely upon, and
shall be fully protected in relying upon, any judicial order or judgment, upon
any advice, opinion or statement of legal counsel, independent consultants and
other experts selected by it in good faith and upon any certification,
instruction, notice or other writing delivered to it by the Company or any
Guarantor in compliance with the provisions of this Agreement or delivered to it
by any Parity Lien Representative as to the holders of Parity Lien Obligations
for whom it acts, without being required to determine the authenticity thereof
or the correctness of any fact stated therein or the propriety or validity of
service thereof. The Collateral Trustee may act in reliance upon any instrument
comporting with the provisions of this Agreement or any signature believed by it
in good faith to be genuine and may assume that any Person purporting to give
notice or receipt or advice or make any statement or execute any document in
connection with the provisions hereof or the other Parity Lien Security
Documents has been duly authorized to do so. To the extent an Officers’
Certificate or Opinion of Counsel is required or permitted under this Agreement
to be delivered to the Collateral Trustee in respect of any matter, the
Collateral Trustee may rely conclusively on an Officers’ Certificate or Opinion
of Counsel as to such matter and such Officers’ Certificate or Opinion of
Counsel shall be full warranty and protection to the Collateral Trustee for any
action taken, suffered or omitted by it under the provisions of this Agreement
and the other Parity Lien Security Documents. The Collateral Trustee (a) shall
not be responsible to any Parity Lien Secured Party for any recitals,
statements, information, representations or warranties of any other Person
contained herein, in the Parity Lien Documents or in any document, certificate
or other writing delivered in connection herewith or therewith or for the
execution, effectiveness, genuineness, validity, enforceability, collectability,
priority or sufficiency of this Agreement, the Parity Lien Documents or the
financial condition of the Company, the Guarantors or any of them and (b) shall
not be required to ascertain or inquire as to the performance or observation of
any of the terms, covenants or conditions of this Agreement or any Parity Lien
Document.


Section 5.8Parity Lien Debt Default. The Collateral Trustee will not be required
to inquire as to the occurrence or absence of any Parity Lien Debt Default and
will not be affected by or required to act upon any notice or knowledge as to
the occurrence of any Parity Lien Debt Default unless and until it is directed
by an Act of Parity Lien Debtholders.


Section 5.9Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement or the other Parity Lien Security Documents, the
Collateral Trustee will act or refrain from acting as directed by an Act of
Parity Lien Debtholders and will be fully protected if it does so, and any
action taken, suffered or omitted pursuant hereto or thereto shall be binding on
the holders of Parity Lien Debt. The Collateral Trustee shall not be liable for
any action it takes or omits to take in good faith in accordance with an Act of
Parity Lien Debtholders.


Section 5.10Security or Indemnity in favor of the Collateral Trustee. The
Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
reasonable security or indemnity satisfactory to it against any and all loss,
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.








24

--------------------------------------------------------------------------------





Section 5.11Rights of the Collateral Trustee. In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any other Parity Lien Security Document, the terms and provisions of this
Agreement shall supersede and control the terms and provisions of such other
Parity Lien Security Document. In the event there is any bona fide, good faith
disagreement between the other parties to this Agreement or any of the other
Parity Lien Security Documents resulting in adverse claims being made in
connection with Collateral held by the Collateral Trustee and the terms of this
Agreement or any of the other Parity Lien Security Documents do not
unambiguously mandate the action the Collateral Trustee is to take or not to
take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or under the other Parity Lien Security Documents, it will be
entitled to refrain from taking any action (and will incur no liability for
doing so) until directed otherwise in writing by a request signed jointly by the
parties hereto entitled to give such direction or by order of a court of
competent jurisdiction.


Section 5.12Limitations on Duty of Collateral Trustee in Respect of Collateral.


(a)Beyond the exercise of reasonable care in the custody of Collateral in its
possession, the Collateral Trustee will have no duty as to any Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto and the Collateral Trustee will not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any Liens on the Collateral;
provided that, notwithstanding the foregoing, the Collateral Trustee will have
the right but not the obligation to execute, file or record UCC-3 continuation
statements and other documents and instruments to preserve, protect or perfect
the security interests granted to the Collateral Trustee (subject to the
priorities set forth herein) if it shall receive a specific written request to
execute, file or record the particular continuation statement or other specific
document or instrument by any Parity Lien Representative. The Collateral Trustee
shall deliver to each other Parity Lien Representative a copy of any such
written request. The Collateral Trustee will be deemed to have exercised
reasonable care in the custody of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which it accords
its own property, and the Collateral Trustee will not be liable or responsible
for any loss or diminution in the value of any of the Collateral by reason of
the act or omission of any carrier, forwarding agency or other agent or bailee
selected by the Collateral Trustee in good faith.


(b)Except as provided in Section 5.12(a), the Collateral Trustee will not be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Liens in any of
the Collateral, for the validity or sufficiency of the Collateral or any
agreement, annex, schedule, exhibit, description or assignment contained
therein, for the validity of the title of any Mortgagor to the Collateral, for
insuring the Collateral or for the payment of taxes, charges, assessments or
Liens upon the Collateral or otherwise as to the maintenance of the Collateral.
The Collateral Trustee hereby disclaims any representation or warranty to the
current and future holders of the Parity Lien Obligations concerning the
perfection of the security interests granted to it or in the value of any
Collateral. The Collateral Trustee shall not be under any obligation to the
Trustee or any holder




25

--------------------------------------------------------------------------------





of Parity Lien Debt to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this or any
other Parity Lien Security Document or the Intercreditor Agreement or to inspect
the properties, books or records of the Company or any Guarantor.


Section 5.13Assumption of Rights, Not Assumption of Duties. Notwithstanding
anything to the contrary contained herein:


(1)each of the parties thereto will remain liable under each of the Parity Lien
Security Documents (other than this Agreement) to the extent set forth therein
to perform all of their respective duties and obligations thereunder to the same
extent as if this Agreement had not been executed;


(2)the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Parity Lien Security Documents; and


(3)the Collateral Trustee will not be obligated to perform any of the
obligations or duties of the Company, any Grantor or any other party to the
Parity Lien Security Documents (other than the Collateral Trustee).


Section 5.14No Liability for Clean Up of Hazardous Materials. In the event that
the Collateral Trustee is required to acquire title to an asset for any reason,
or take any managerial action of any kind in regard thereto, in order to carry
out any fiduciary or trust obligation for the benefit of another, which in the
Collateral Trustee’s sole discretion may cause the Collateral Trustee to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Trustee to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Trustee reserves the right, instead of taking such action, either to
resign as Collateral Trustee (in accordance with Article 6) or to arrange for
the transfer of the title or control of the asset to a court appointed receiver.
The Collateral Trustee will not be liable to any Person for any environmental
liability or any environmental claims or contribution actions under any federal,
state or local law, rule or regulation by reason of the Collateral Trustee’s
actions and conduct as authorized, empowered and directed hereunder or relating
to any kind of discharge or release or threatened discharge or release of any
hazardous materials into the environment.


Section 5.15Other Relationships with the Company or Guarantors. Wilmington
Trust, National Association and its Affiliates (and any other bank or trust
company serving as successor Collateral Trustee and its Affiliates) may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Company or any
Guarantor and its Affiliates as though it was not the Collateral Trustee
hereunder and without notice to or consent of the Parity Lien Representatives.
The Parity Lien Representatives and the Parity Lien Secured Parties acknowledge
that, pursuant to such activities, Wilmington Trust, National Association or its
Affiliates (and any other bank or trust company serving as successor Collateral
Trustee and its Affiliates) may receive information regarding the Company or any
Guarantor or its Affiliates (including information that may be subject to
confidentiality obligations in favor of




26

--------------------------------------------------------------------------------





the Company, such Guarantor or such Affiliate) and acknowledge that (i) such
knowledge is not imputed to the Collateral Trustee and (ii) the Collateral
Trustee shall not be under any obligation to provide such information to the
Parity Lien Secured Parties. Nothing herein shall impose or imply any obligation
on the part of Wilmington Trust, National Association (or any other bank or
trust company serving as successor Collateral Trustee) to advance funds.


Section 5.16No Liability for Interest. The Collateral Trustee shall not be
liable for interest or investment income on any money or securities received by
it, except as the Collateral Trustee may agree in writing with the Company.


Section 5.17No Duty to Acquire or Disseminate Information. The Collateral
Trustee shall not be required to keep itself informed as to the performance or
observance by the Company or any Guarantor of any of its obligations under this
Agreement, any Parity Lien Document or any other document referred to or
provided for herein or therein. Except for notices, reports and other documents
and information expressly required to be furnished to any Parity Lien Secured
Party by the Collateral Trustee hereunder, the Collateral Trustee shall have no
duty or responsibility to provide any Parity Lien Secured Party with any credit
or other information concerning the affairs, financial condition or business of
the Company or any Guarantor that may come into the possession of the Collateral
Trustee or any of its Affiliates.


ARTICLE 6
RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE


Section 6.1Resignation or Removal of Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Trustee:


(a)the Collateral Trustee may resign at any time by giving not less than 30
days’ notice of resignation to each Parity Lien Representative and the Company;
and


(b)the Collateral Trustee may be removed at any time, with or without cause, by
an Act of Parity Lien Debtholders by giving not less than 30 days’ notice to the
Collateral Trustee.


Section 6.2Appointment of Successor Collateral Trustee. Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by an
Act of Parity Lien Debtholders. If no successor Collateral Trustee has been so
appointed and accepted such appointment within 30 days after the retiring
Collateral Trustee gave notice of resignation or was removed, the retiring
Collateral Trustee may (at the sole expense of the Company), at its option,
appoint a successor Collateral Trustee, or petition a court of competent
jurisdiction for appointment of a successor Collateral Trustee, which must be a
bank or trust company:


(1)authorized to exercise corporate trust powers; and


(2)having a combined capital and surplus of at least $250,000,000.






27

--------------------------------------------------------------------------------





The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied.


Section 6.3Succession. When the Person so appointed as successor Collateral
Trustee accepts such appointment:


(1)such Person will succeed to and become vested with all the rights, powers,
privileges and duties of the predecessor Collateral Trustee, and the predecessor
Collateral Trustee will be discharged from its duties and obligations hereunder;
and


(2)the predecessor Collateral Trustee will (at the sole expense of the Company)
promptly transfer all Liens and collateral security and other property of the
Trust Estate within its possession or control to the possession or control of
the successor Collateral Trustee and will execute instruments and assignments as
may be necessary or desirable or reasonably requested by the successor
Collateral Trustee to transfer to the successor Collateral Trustee all Liens,
interests, rights, powers and remedies of the predecessor Collateral Trustee in
respect of the Parity Lien Security Documents or the Trust Estate.


Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.8 and
7.9, and said provisions will survive termination of this Agreement for the
benefit of the predecessor of the Collateral Trustee.


Section 6.4Merger, Conversion or Consolidation of Collateral Trustee. Any Person
into which the Collateral Trustee may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Collateral Trustee shall be a party, or any Person
succeeding to the business of the Collateral Trustee shall be the successor of
the Collateral Trustee pursuant to Section 6.3, provided that (i) without the
execution or filing of any paper with any party hereto or any further act on the
part of any of the parties hereto, except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding, such Person satisfies the eligibility requirements
specified in clauses (1) and (2) of Section 6.2 and (ii) promptly upon the
effectiveness of any such merger, conversion or consolidation, the Collateral
Trustee shall have notified the Company and each Parity Lien Representative
thereof in writing.


Section 6.5Concerning the Collateral Trustee and the Parity Lien
Representatives.


(a)Notwithstanding anything contained herein to the contrary, it is expressly
understood and agreed by the parties hereto that this Agreement has been signed
by each Parity Lien Representative not in its individual capacity or personally
but solely in its capacity as trustee, representative or agent for the benefit
of the related holders of the applicable Series of Parity Lien Debt in the
exercise of the powers and authority conferred and vested in it under the
related Parity Lien Documents, and in no event shall such Parity Lien
Representative, in its individual capacity, have any liability for the
representations, warranties, covenants, agreements or other obligations of any
other party under this Agreement, any Parity Lien Document or in




28

--------------------------------------------------------------------------------





any of the certificates, reports, documents, data notices or agreements
delivered by such other party pursuant hereto or thereto.


(b)Notwithstanding anything contained herein to the contrary, it is expressly
understood and agreed by the parties hereto that this Agreement has been signed
by Wilmington Trust, National Association, not in its individual capacity or
personally but solely in its capacity as Collateral Trustee, and in no event
shall Wilmington Trust, National Association, in its individual capacity, have
any liability for the representations, warranties, covenants, agreements or
other obligations of any other party under this Agreement, any Parity Lien
Document or in any of the certificates, reports, documents, data notices or
agreements delivered by such other party pursuant hereto or thereto.


(c)In entering into this Agreement, the Collateral Trustee shall be entitled to
the benefit of every provision of the Indenture relating to the rights,
exculpations or conduct of, affecting the liability of or otherwise affording
protection to the “Collateral Trustee” thereunder. In no event will the
Collateral Trustee be liable for any act or omission on the part of the Grantors
or any Parity Lien Representative.


(d)Except as otherwise set forth herein, neither the Collateral Trustee nor any
Parity Lien Representative shall be required to exercise any discretion or take
any action, but shall be required to act or refrain from acting (and shall be
fully protected in so acting or refraining from acting) solely upon the
instructions of the applicable Required Parity Lien Debtholders as provided in
the Indenture or the related Parity Lien Document; provided that neither the
Collateral Trustee nor any Parity Lien Representative shall be required to take
any action that (i) it in good faith believes exposes it to personal liability
unless it receives an indemnification satisfactory to it from the applicable
holders of the Parity Lien Obligations with respect to such action or (ii) is
contrary to this Agreement, the Intercreditor Agreement or applicable law.


ARTICLE 7
MISCELLANEOUS PROVISIONS


Section 7.1Amendment.


(a)Except as provided in the Intercreditor Agreement, no amendment or supplement
to the provisions of any Parity Lien Security Document will be effective without
the approval of the Collateral Trustee acting as directed by an Act of Parity
Lien Debtholders, except that:


(1)any amendment or supplement that has the effect solely of:


(A)adding or maintaining Collateral, securing additional Parity Lien Debt that
was otherwise permitted by the terms of the Parity Lien Documents, Priority Lien
Documents and Junior Lien Documents to be secured by the Collateral or
preserving, perfecting or establishing the Liens thereon or the rights of the
Collateral Trustee therein;


(B)providing for the assumption of a Grantor’s obligations under any Parity Lien
Document in the case of a merger or consolidation or sale




29

--------------------------------------------------------------------------------





of all or substantially all of the properties or assets of a Grantor to the
extent permitted by the terms of the Indenture and the other Parity Lien
Documents, as applicable; or


(C)to cure any ambiguity.


will become effective when executed and delivered by the Company or any other
applicable Grantor party thereto and, if required for effectiveness pursuant to
its terms, the Collateral Trustee;


(2)no amendment or supplement that reduces, impairs or adversely affects the
right of any Parity Lien Secured Party:


(A)to vote its outstanding Parity Lien Debt as to any matter described as
subject to an Act of Parity Lien Debtholders or direction by the Required Parity
Lien Debtholders (or amends the provisions of this clause (2) or the definition
of “Act of Parity Lien Debtholders” or “Required Parity Lien Debtholders”),


(B)to share in the order of application described in Section 3.4 in the proceeds
of enforcement of or realization on any Collateral; or


(C)to require that Liens securing Parity Lien Obligations be released only as
set forth in the provisions described in Sections 4.1, 4.4 or 4.5,


will become effective without the consent of the requisite percentage or number
of holders of each Series of Parity Lien Debt adversely affected thereby under
the applicable Parity Lien Document; and


(3)no amendment or supplement that imposes any obligation upon the Collateral
Trustee or any Parity Lien Representative or adversely affects the rights of the
Collateral Trustee or any Parity Lien Representative, respectively, in its
individual capacity as such will become effective without the consent of the
Collateral Trustee or such Parity Lien Representative, respectively.


Any amendment or supplement to the provisions of the Parity Lien Security
Documents that releases Collateral will be effective only in accordance with the
requirements set forth in the applicable Parity Lien Document referenced in
Sections 4.1 or 4.5 hereof. Any amendment or supplement that results in the
Collateral Trustee’s Liens upon the Collateral no longer securing the Notes and
the other Obligations under the Indenture and other Note Documents may only be
effected in accordance with Section 4.4 hereof.


(b)Notwithstanding anything to the contrary contained in Section 7.1(a) but
subject to Sections 7.1(a)(2) and 7.1(a)(3):


(1)any Mortgage or other Parity Lien Security Document may be amended or
supplemented with the approval of the Collateral Trustee acting as directed in
writing by the Required Parity Lien Debtholders, unless such amendment or




30

--------------------------------------------------------------------------------





supplement would not be permitted under the terms of this Agreement, the
Intercreditor Agreement or any Priority Lien Documents;


(2)any amendment or waiver of, or any consent under, any provision of any
security document that secures Priority Lien Obligations will apply
automatically to any comparable provision of any comparable Parity Lien Security
Document without the consent of or notice to any holder of Parity Lien
Obligations and without any action by the Company or any Grantor or any holder
of Notes or other Parity Lien Obligations provided, however, that (x) no such
amendment, waiver or consent shall (i) release or remove assets subject to the
Lien securing any Parity Lien Obligations, except to the extent such release is
expressly required by the Intercreditor Agreement, (ii) materially adversely
affect the rights or interests of the holders of Parity Lien Obligations in the
Collateral and not the holders of Priority Lien Obligations in a like or similar
manner or (iii) increase the obligations of or impose additional duties on the
Collateral Trustee or any Parity Lien Representative that are adverse to it,
without its prior written consent and (y) written notice of such amendment,
waiver or consent shall have been given to the Collateral Trustee within 10
Business Days after the effectiveness of such amendment, waiver or consent; and


(3)any Mortgage or other Parity Lien Security Document, the Intercreditor
Agreement and this Agreement may be amended or supplemented with the approval of
the Collateral Trustee (but without the consent of or notice to any holder of
Parity Lien Obligations and without any action by any holder of Notes or other
Parity Lien Obligations), (i) to cure any ambiguity, defect or inconsistency,
(ii) as may be necessary or advisable to preserve and confirm the relative
priorities of the Secured Debt Documents as such priorities are contemplated by
and set forth in the Intercreditor Agreement or (iii) solely with respect to a
Mortgage or other Parity Lien Security Document, to make other changes that do
not have an adverse effect on the validity of the Lien created thereby.


(c)The Collateral Trustee will not enter into any amendment or supplement unless
it has received an Officers’ Certificate to the effect that such amendment or
supplement will not result in a breach of any provision or covenant contained in
this Agreement, the Intercreditor Agreement or any of the Parity Lien Documents.
Prior to executing any amendment or supplement pursuant to this Section 7.1, the
Collateral Trustee will be entitled to receive an Opinion of Counsel of the
Company to the effect that the execution of such document is authorized or
permitted hereunder, and with respect to amendments adding Collateral, an
Opinion of Counsel of the Company addressing customary creation and perfection,
and if such additional Collateral consists of equity interests of any Person
which equity interests constitute certificated securities, priority matters with
respect to such additional Collateral (which opinion may be subject to customary
assumptions and qualifications).


(d)Upon request of the Collateral Trustee, each Parity Lien Representative shall
provide written notice to the Collateral Trustee of the aggregate principal
amount of outstanding Parity Lien Debt for which it is the Parity Lien
Representative.








31

--------------------------------------------------------------------------------





Section 7.2Voting. In connection with any matter under this Agreement requiring
a vote of holders of Parity Lien Debt, each Series of Parity Lien Debt will cast
its votes in accordance with the Parity Lien Documents governing such Series of
Parity Lien Debt. The amount of Parity Lien Debt to be voted by a Series of
Parity Lien Debt will equal (1) the aggregate principal amount of Parity Lien
Debt held by such Series of Parity Lien Debt (including outstanding letters of
credit whether or not then available or drawn), plus (2) other than in
connection with an exercise of remedies, the aggregate unfunded commitments to
extend credit which, when funded, would constitute Indebtedness of such Series
of Parity Lien Debt (to the extent such unfunded commitments have not been
terminated by the holders of such Series of Parity Lien Debt). Following and in
accordance with the outcome of the applicable vote under its Parity Lien
Documents, the Parity Lien Representative of each Series of Parity Lien Debt
will vote the total amount of Parity Lien Debt under that Series of Parity Lien
Debt as a block in respect of any vote under this Agreement. In connection with
this Section 7.2, the Collateral Trustee may conclusively rely upon information
supplied by the relevant Parity Lien Representative as to the amounts of Parity
Lien Debt held by each Series of Parity Lien Debt.


Section 7.3Further Assurances.


(a)The Company and each of the Guarantors will do or cause to be done all acts
and things that may be required, or that the Collateral Trustee from time to
time may reasonably request, to assure and confirm that the Collateral Trustee
holds, for the benefit of the holders of Parity Lien Obligations, duly created
Liens upon the Collateral (including any property or assets constituting
Collateral that are acquired or otherwise become, or are required by any Parity
Lien Document to become, Collateral after the date hereof), in each case, as
contemplated by, and, to the extent required to be perfected, perfected, and
enforceable Liens, with the Lien priority required under the Parity Lien
Documents. In connection with any merger or consolidation of any Grantor, such
Grantor shall take such action as may be reasonably necessary to cause any newly
acquired property and assets to be made subject to the Parity Liens in the
manner and to the extent required under the Parity Lien Security Documents.


(b)Upon the reasonable request of the Collateral Trustee or any Parity Lien
Representative at any time and from time to time, each of the Company and the
other Grantors will promptly execute, acknowledge and deliver such security
documents, instruments, certificates, notices and other documents, and take such
other actions as may be reasonably required, or that the Collateral Trustee may
reasonably request, to create, perfect, protect, assure or enforce the Liens and
benefits intended to be conferred, in each case as contemplated by the Parity
Lien Documents for the benefit of Parity Lien Secured Parties; provided that no
such security document, instrument or other document shall contain provisions
that are materially more burdensome upon the Grantors than the Parity Lien
Documents executed and delivered (or required to be executed and delivered
promptly after the date hereof) by the Grantors in connection with the issuance
of the Initial Notes.


(c)From and after the date hereof, the Company shall, or shall cause the
applicable Guarantor to, deliver such documents and take such actions as are
required by Article 11 of the Indenture.








32

--------------------------------------------------------------------------------





(d)Upon the request of the Collateral Trustee, the Company and the Guarantors
will permit the Collateral Trustee or any of its agents or representatives, at
reasonable times and intervals upon reasonable prior notice, to visit their
offices and sites and inspect any of the Collateral and to discuss matters
relating to the Collateral with their respective officers and independent public
accountants. The Company and the Guarantors shall, at any reasonable time and
from time to time upon reasonable prior notice, permit the Collateral Trustee or
any of its agents or representatives to examine and make copies of and abstracts
from the records and books of account of the Company and the Guarantors and
their Subsidiaries, all at the Company’s expense.


(e)Notwithstanding anything to the contrary contained herein or in any other
Parity Lien Document, to the extent that the Company or any Guarantor delivers
Mortgages or amendments or supplements to prior Mortgages naming the Collateral
Trustee, as mortgagee or beneficiary pursuant to this Section 7.3 or any
corresponding provision of any Parity Lien Document, no local counsel opinion or
opinions to the effect that the Collateral Trustee has a valid and perfected
Lien with respect to such Mortgaged Property (subject to customary assumptions
and qualifications) will be required to be delivered to the extent Mortgages
have previously been recorded in the public records of the state applicable to
such additional Mortgages or amendments or supplements to prior Mortgages,
unless a corresponding opinion has been or will be delivered to the Priority
Lien Agent.


Section 7.4Successors and Assigns.


(a)Except as provided in Section 5.2 and 6.1 through 6.4, the Collateral Trustee
may not, in its capacity as such, delegate any of its duties or assign any of
its rights hereunder, and any attempted delegation or assignment of any such
duties or rights will be null and void. All obligations of the Collateral
Trustee hereunder will inure to the sole and exclusive benefit of, and be
enforceable by, each Parity Lien Representative and each present and future
holder of Parity Lien Obligations, each of whom will be entitled to enforce this
Agreement as a third-party beneficiary hereof, and all of their respective
successors and assigns.


(b)Neither the Company nor any Guarantor may delegate any of its duties or
assign any of its rights hereunder, and any attempted delegation or assignment
of any such duties or rights will be null and void. All obligations of the
Company and the Guarantors hereunder will inure to the sole and exclusive
benefit of, and be enforceable by, the Collateral Trustee, each Parity Lien
Representative and each present and future holder of Parity Lien Obligations,
each of whom will be entitled to enforce this Agreement as a third-party
beneficiary hereof, and all of their respective successors and assigns.


Section 7.5Delay and Waiver. No failure to exercise, no course of dealing with
respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Parity Lien Security
Documents will impair any such right, power or remedy or operate as a waiver
thereof. No single or partial exercise of any such right, power or remedy will
preclude any other or future exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.








33

--------------------------------------------------------------------------------





Section 7.6Notices. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:


If to the Collateral Trustee:    
Wilmington Trust, National Association
Global Capital Markets
15950 N. Dallas Parkway, Suite 550
Dallas, TX 75248
Telephone: (972) 383-3156
Facsimile: (888) 316-6238
Attention: Denbury Resources Secured Notes Administrator


with a copy to:
Porter Hedges LLP

1000 Main Street,
36th Floor
Houston, TX 77002
Telephone: (713) 226-6649
Facsimile: (713) 226-6249
Attention: E. James Cowen


If to the Company or any other Grantor:
Denbury Resources Inc.

5320 Legacy Drive
Plano, Texas 75024
Telephone: (972) 673-2000
Facsimile: (972) 673-2150
Attention: General Counsel


If to the Trustee:    
Wilmington Trust, National Association
Global Capital Markets
15950 N. Dallas Parkway, Suite 550
Dallas, TX 75248
Telephone: (972) 383-3156
Facsimile: (888) 316-6238
Attention: Denbury Resources Secured Notes Administrator


with a copy to:
Porter Hedges LLP

1000 Main Street,
36th Floor
Houston, TX 77002
Telephone: (713) 226-6649
Facsimile: (713) 226-6249
Attention: E. James Cowen
 




34

--------------------------------------------------------------------------------





and if to any other Parity Lien Representative, to such address as it may
specify by written notice to the parties named above.


All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, by overnight air courier guaranteeing next
day delivery, or delivered by facsimile to the relevant address or number set
forth above or, as to holders of Parity Lien Debt, its address shown on the
register kept by the office or agency where the relevant Parity Lien Debt may be
presented for registration of transfer or for exchange. Failure to mail or
deliver by facsimile a notice or communication to a holder of Parity Lien Debt
or any defect in it will not affect its sufficiency with respect to other
holders of Parity Lien Debt.


If a notice or communication is mailed or delivered by facsimile in the manner
provided above within the time prescribed, it is duly given, whether or not the
addressee receives it. Notwithstanding anything in this Section to the contrary,
notices to the Collateral Trustee shall be effective only upon actual receipt by
the Collateral Trustee.


Section 7.7Entire Agreement. This Agreement states the complete agreement of the
parties relating to the undertaking of the Collateral Trustee set forth herein
and supersedes all oral negotiations and prior writings in respect of such
undertaking.


Section 7.8Compensation; Expenses. The Grantors jointly and severally agree to
pay, promptly upon demand:


(1)such compensation to the Collateral Trustee and its agents as the Company and
the Collateral Trustee may agree in writing from time to time;


(2)all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in the preparation, execution, delivery, filing, recordation,
administration or enforcement of this Agreement or any other Parity Lien
Security Document or any consent, amendment, waiver or other modification
relating hereto or thereto;


(3)all reasonable fees, expenses and disbursements of legal counsel and any
auditors, accountants, consultants or appraisers or other professional advisors
and agents engaged by the Collateral Trustee or any Parity Lien Representative
incurred in connection with the negotiation, preparation, closing,
administration, performance or enforcement of this Agreement, the Intercreditor
Agreement and the other Parity Lien Security Documents or any consent,
amendment, waiver or other modification relating hereto or thereto and any other
document or matter requested by the Company or any Guarantor;


(4)all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in creating, perfecting, preserving, releasing or enforcing the
Collateral Trustee’s Liens on the Collateral, including filing and recording
fees, expenses and taxes, stamp or documentary taxes and search fees;


(5)all other reasonable costs and expenses incurred by the Collateral Trustee
and its agents in connection with the negotiation, preparation and execution of




35

--------------------------------------------------------------------------------





the Parity Lien Security Documents, this Agreement, the Intercreditor Agreement
and any consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby or the exercise of rights or performance of
obligations by the Collateral Trustee thereunder; and


(6)after the occurrence of any Parity Lien Debt Default, all costs and expenses
incurred by the Collateral Trustee, its agents and any Parity Lien
Representative in connection with the preservation, collection, foreclosure or
enforcement of the Collateral subject to the Parity Lien Security Documents or
any interest, right, power or remedy of the Collateral Trustee or in connection
with the collection or enforcement of any of the Parity Lien Obligations or the
proof, protection, administration or resolution of any claim based upon the
Parity Lien Obligations in any Insolvency or Liquidation Proceeding, including
all fees and disbursements of attorneys, accountants, auditors, consultants,
appraisers and other professionals engaged by the Collateral Trustee, its agents
or the Parity Lien Representatives.


The agreements in this Section 7.8 will survive repayment of all Parity Lien
Obligations and the removal or resignation of the Collateral Trustee and
termination of this Agreement.


Section 7.9Indemnity.


(a)The Grantors jointly and severally agree to defend, indemnify, pay and hold
harmless the Collateral Trustee, each Parity Lien Representative, each holder of
Parity Lien Obligations and each of their respective Affiliates and each and all
of their directors, officers, partners, trustees, employees, attorneys and
agents, and (in each case) their respective heirs, representatives, successors
and assigns (each of the foregoing, an “Indemnitee”) from and against any and
all Indemnified Liabilities; provided that no Indemnitee will be entitled to
indemnification hereunder with respect to any Indemnified Liability to the
extent such Indemnified Liability is found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee. THIS INDEMNITY COVERS ORDINARY
NEGLIGENCE OF ANY OF THE FOREGOING PARTIES.


(b)All amounts due under this Section 7.9 will be payable promptly upon written
demand.


(c)To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.9(a) may be unenforceable in whole or in part
because they violate any law or public policy, each of the Grantors will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.


(d)No Grantor will ever assert any claim against any Indemnitee, on any theory
of liability, for any lost profits or special, indirect or consequential damages
or (to the fullest extent a claim for punitive damages may lawfully be waived)
any punitive damages arising out of, in connection with, or as a result of, this
Agreement or any other Parity Lien Document or any agreement or instrument or
transaction contemplated hereby or relating in any




36

--------------------------------------------------------------------------------





respect to any Indemnified Liability, and each of the Grantors hereby forever
waives, releases and agrees not to sue upon any claim for any such lost profits
or special, indirect, consequential or (to the fullest extent lawful) punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.


(e)The agreements in this Section 7.9 will survive repayment of all other Parity
Lien Obligations and the removal or resignation of the Collateral Trustee and
termination of this Agreement.


Section 7.10Severability. If any provision of this Agreement is invalid, illegal
or unenforceable in any respect or in any jurisdiction, the validity, legality
and enforceability of such provision in all other respects and of all remaining
provisions, and of such provision in all other jurisdictions, will not in any
way be affected or impaired thereby.


Section 7.11Headings. Section headings herein have been inserted for convenience
of reference only, are not to be considered a part of this Agreement and will in
no way modify or restrict any of the terms or provisions hereof.


Section 7.12Obligations Secured. All obligations of the Grantors set forth in or
arising under this Agreement will be Parity Lien Obligations and are secured by
all Liens granted by the Parity Lien Security Documents.


Section 7.13Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, (INCLUDING SECTION 5-1401
AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAW, BUT WITHOUT REFERENCE
TO ANY OTHER CONFLICTS OF CHOICE OF LAW PRINCIPLES THEREOF).


Section 7.14Consent to Jurisdiction. All judicial proceedings brought against
any party hereto arising out of or relating to this Agreement or any of the
other Parity Lien Security Documents may be brought in any state or federal
court of competent jurisdiction in the State, County and City of New York. By
executing and delivering this Agreement, each party hereto irrevocably:


(1)submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction;








37

--------------------------------------------------------------------------------





(2)waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (1) of this Section 7.14, and waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court;


(3)agrees that service of all process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested, to such
party at its address provided in accordance with Section 7.6;


(4)agrees that service as provided in clause (3) above is sufficient to confer
personal jurisdiction over such party in any such proceeding in any such court
and otherwise constitutes effective and binding service in every respect; and


(5)agrees each party hereto retains the right to serve process in any other
manner permitted by law or to bring proceedings against any party in the courts
of any other jurisdiction.


Section 7.15Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING UNDER THIS AGREEMENT OR ANY OF
THE OTHER PARITY LIEN SECURITY DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING
TO THE SUBJECT MATTER OF THIS AGREEMENT OR THE INTENTS AND PURPOSES OF THE OTHER
PARITY LIEN SECURITY DOCUMENTS. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT AND THE OTHER PARITY LIEN
SECURITY DOCUMENTS, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY TO THIS
AGREEMENT ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH PARTY HERETO HAS ALREADY RELIED ON THIS WAIVER
IN ENTERING INTO THIS AGREEMENT, AND THAT EACH PARTY HERETO WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 7.15 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF OR TO THIS AGREEMENT OR ANY OF THE
OTHER PARITY LIEN SECURITY DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING THERETO. IN THE EVENT OF




38

--------------------------------------------------------------------------------





LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.


Section 7.16Counterparts, Electronic Signatures. This Agreement may be executed
in any number of counterparts (including by facsimile), each of which when so
executed and delivered will be deemed an original, but all such counterparts
together will constitute but one and the same instrument. The parties hereto may
sign this Agreement and any Collateral Trust Joinder and transmit the executed
copy by electronic means, including facsimile or noneditable.pdf files. The
electronic copy of the executed Agreement and any Collateral Trust Joinder is
and shall be deemed an original signature.


Section 7.17Effectiveness. This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
each party of written notification of such execution and written or telephonic
authorization of delivery thereof.


Section 7.18Grantors and Additional Grantors. Each Grantor represents and
warrants that it has duly executed and delivered this Agreement. The Company
will cause each Person that hereafter becomes a Grantor or is required by any
Parity Lien Document to become a party to this Agreement to become a party to
this Agreement, for all purposes of this Agreement, by causing such Person to
execute and deliver to the Collateral Trustee a Collateral Trust Joinder,
whereupon such Person will be bound by the terms hereof to the same extent as if
it had executed and delivered this Agreement as of the date hereof. The Company
shall promptly provide each Parity Lien Representative with a copy of each
Collateral Trust Joinder executed and delivered pursuant to this Section 7.18;
provided that the failure to so deliver a copy of the Collateral Trust Joinder
to any then existing Parity Lien Representative shall not affect the inclusion
of such Person as a Grantor if the other requirements of this Section 7.18 are
complied with.


Section 7.19Insolvency. This Agreement will be applicable both before and after
the commencement of any Insolvency or Liquidation Proceeding by or against any
Grantor. The relative rights, as provided for in this Agreement, will continue
after the commencement of any such Insolvency or Liquidation Proceeding on the
same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.


Section 7.20Rights and Immunities of Parity Lien Representatives. The Trustee
and the Collateral Trustee will be entitled, to the extent applicable to such
entity, to all of the rights, protections, immunities and indemnities set forth
in the Indenture and any future Parity Lien Representative will be entitled to
all of the rights, protections, immunities and indemnities set forth in the
credit agreement, indenture or other agreement governing the applicable Parity
Lien Debt with respect to which such Person will act as representative, in each
case as if specifically set forth herein. In no event will any Parity Lien
Representative be liable for any act or omission on the part of the Grantors or
the Collateral Trustee hereunder.


Section 7.21Intercreditor Agreement. Each Person that is secured hereunder, by
accepting the benefits of the security provided hereby, (i) consents (or is
deemed to consent), to the subordination of Liens in favor of the Collateral
Trustee as provided for in the Intercreditor Agreement, (ii) agrees (or is
deemed to agree) that it will be bound by, and will take no actions contrary to,
the provisions of the Intercreditor Agreement, and (iii) authorizes (or is
deemed to




39

--------------------------------------------------------------------------------





authorize) and instructs (or is deemed to instruct) the Collateral Trustee on
behalf of such Person to enter into, and perform under, the Intercreditor
Agreement as “Second Lien Collateral Trustee” (as defined in the Intercreditor
Agreement). The Collateral Trustee agrees to enter into any amendments or
joinders to the Intercreditor Agreement, without the consent of any holder of
Parity Lien Debt or the Parity Lien Representatives, to add additional
Indebtedness as Priority Lien Debt, Parity Lien Debt or Junior Lien Debt (to the
extent permitted to be incurred and secured by the applicable Secured Debt
Documents) and add other parties (or any authorized agent or trustee therefor)
holding such Indebtedness thereto and to establish that the Lien on any
Collateral securing such Indebtedness ranks equally with the Liens on such
Collateral securing the other Priority Lien Debt, Parity Lien Debt or Junior
Lien Debt, as applicable, then outstanding. The foregoing provisions are
intended as an inducement to the lenders under the Credit Agreement to extend
credit to the Company, as the borrower under the Credit Agreement, and such
lenders are intended third party beneficiaries of this provision and the
provisions of the Intercreditor Agreement. Notwithstanding anything to the
contrary contained herein, to the extent that any Lien on any Collateral is
perfected by the possession or control of such Collateral or of any account in
which such Collateral is held, and if such Collateral or any such account is in
fact in the possession or under the control of the Priority Lien Agent, or of
agents or bailees of the Priority Lien Agent, the perfection actions and related
deliverables described in this Agreement or the other Parity Lien Security
Documents shall not be required.


Section 7.22Force Majeure. The Collateral Trustee shall not be liable for delays
or failures in performance resulting from acts of God, strikes, lockouts, riots,
acts of war, epidemics, governmental regulations superimposed after the fact,
fire, communication line failures, computer viruses, power failures, earthquakes
or other disasters or similar acts beyond its control.


Section 7.23Representations and Warranties. The Collateral Trustee, the Company,
each Guarantor and each Parity Lien Representative represents and warrants to
the others as of the date hereof (or, in the case of any Parity Lien
Representative that becomes a party hereto after the date hereof, on the date
that it becomes party hereto), that: (a) neither the execution and delivery of
this Agreement nor its performance of or compliance with the terms and
provisions hereof will conflict with, or result in a breach of the terms,
conditions, or provisions of, or constitute a default under, any other agreement
to which it is now subject, which conflict, breach or default could reasonably
be expected to have a Material Adverse Effect (as defined in the Credit
Agreement as in effect on the date hereof); (b) it has all requisite authority
to execute, deliver and perform its obligations under this Agreement; and (c)
this Agreement constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject only to applicable bankruptcy,
insolvency or similar laws and general principles of equity, regardless of
whether considered in a proceeding in equity or at law.


Section 7.24Additional Persons Bound Hereby. Each Parity Lien Secured Party
(other than the Parity Lien Representative) and each holder of any Parity Lien
Debt (other than the Parity Lien Representative) agrees, by virtue of becoming a
Parity Lien Secured Party or a holder of any Parity Lien Debt, as applicable,
that it shall be bound by the terms of this Agreement as if it were a party
hereto.






40

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.
COMPANY:
DENBURY RESOURCES INC.
 
 
 
 
By:
/s/ Mark C. Allen
 
Name:
Mark C. Allen
 
Title:
Senior Vice President and Chief Financial Officer







[Signature Page to Collateral Trust Agreement]



--------------------------------------------------------------------------------





GUARANTORS:
 
 
 
Denbury Holdings, Inc.
 
Denbury Gathering & Marketing, Inc.
 
Denbury Operating Company
 
Encore Partners GP Holdings LLC
 
Denbury Onshore, LLC
 
Denbury Pipeline Holdings, LLC
 
Denbury Air, LLC
 
Denbury Green Pipeline-Texas, LLC
 
Denbury Gulf Coast Pipelines, LLC
 
Greencore Pipeline Company LLC
 
Denbury Green Pipeline-Montana, LLC
 
Denbury Green Pipeline-Riley Ridge, LLC
 
Denbury Thompson Pipeline, LLC
 
Plain Energy Holdings, LLC
 
 
 
 
By:
/s/ Mark C. Allen
 
Name:
Mark C. Allen
 
Title:
Senior Vice President and Chief Financial Officer





[Signature Page to Collateral Trust Agreement]



--------------------------------------------------------------------------------





 
Wilmington Trust, National Association,
 
as a Parity Lien Representative of the holders of the Notes and Trustee
 
 
 
 
By:
/s/ Shawn Goffinet
 
Name:
Shawn Goffinet
 
Title:
Assistant Vice President
 
 
 
 
Wilmington Trust, National Association,
 
as Collateral Trustee
 
 
 
 
By:
/s/ Shawn Goffinet
 
Name:
Shawn Goffinet
 
Title:
Assistant Vice President







[Signature Page to Collateral Trust Agreement]



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF
ADDITIONAL PARITY LIEN DEBT CERTIFICATE


Reference is made to the Collateral Trust Agreement, dated as of May 10, 2016
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among Denbury
Resources Inc., a Delaware corporation (the “Company”), the Guarantors from time
to time party thereto, [•], as Parity Lien Representative of the holders of the
Notes (as defined therein), the other Parity Lien Representatives from time to
time party thereto and [•], as Collateral Trustee. Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the
Collateral Trust Agreement. This Additional Parity Lien Debt Certificate is
being executed and delivered in order to designate additional secured debt as
Parity Lien Debt entitled to the benefit of the Collateral Trust Agreement.
The undersigned, the duly appointed [specify title] of the Company, hereby
certifies on behalf of [the Company or applicable Grantor] that:
(A)    [the Company or applicable Grantor] intends to incur additional Parity
Lien Debt (“Additional Parity Lien Debt”) which will be permitted by each
applicable Parity Lien Document to be secured by a Parity Lien equally and
ratably with all previously existing and future Parity Lien Debt;
(B)    [the name and address of the Parity Lien Debt Representative for the
Additional Parity Lien Debt for purposes of Section 7.6 of the Collateral Trust
Agreement is:
 
 
 
 
 
 
 
 
Telephone:
 
 
 
Fax:
]1
 

    
(C)    Attached as Exhibit 1 hereto is a Reaffirmation Agreement duly executed
by the Company and each Guarantor; and
(D)    the Company has caused a copy of this Additional Parity Lien Debt
Certificate [and the related Collateral Trust Joinder]2 to be delivered to each
existing Parity Lien Representative.
IN WITNESS WHEREOF, the Company has caused this Additional Parity Lien Debt
Certificate to be duly executed by the undersigned officer as of _____________,
20____.




1 Delete if Additional Parity Lien Debt constitutes Additional Notes.
2 Delete if Additional Parity Lien Debt constitutes Additional Notes.
Exhibit A-1

--------------------------------------------------------------------------------






    
 
DENBURY RESOURCES INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



ACKNOWLEDGEMENT OF RECEIPT
The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Parity Lien Debt Certificate.
 
Wilmington Trust, National Association, solely in its capacity as Collateral
Trustee
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

    






Exhibit A-2

--------------------------------------------------------------------------------





EXHIBIT 1 TO ADDITIONAL PARITY LIEN DEBT CERTIFICATE
FORM OF
REAFFIRMATION AGREEMENT
______________, 20__
Reference is made to the Collateral Trust Agreement, dated as of May 10, 2016
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among Denbury
Resources Inc., a Delaware corporation (the “Company”), the Guarantors from time
to time party thereto, [•], as Parity Lien Representative of the holders of the
Notes (as defined therein), the other Parity Lien Representatives from time to
time party thereto and [•], as Collateral Trustee. Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the
Collateral Trust Agreement. This Reaffirmation Agreement is being executed and
delivered as of ______________, 20__ in connection with an Additional Parity
Lien Debt Certificate of even date herewith which Additional Parity Lien Debt
Certificate has designated Additional Parity Lien Debt entitled to the benefit
of the Collateral Trust Agreement.
Each of the undersigned hereby consents to the designation of additional secured
debt as Parity Lien Debt as set forth in the Additional Parity Lien Debt
Certificate of even date herewith and hereby confirms its respective guarantees,
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of each of the Parity Lien Documents to which it
is party, and agrees that, notwithstanding the designation of such additional
indebtedness or any of the transactions contemplated thereby, such guarantees,
pledges, grants of security interests and other obligations, and the terms of
each Parity Lien Document to which it is a party, shall continue to be in full
force and effect.
Governing Law and Miscellaneous Provisions. The provisions of Article 7 of the
Collateral Trust Agreement will apply with like effect to this Reaffirmation
Agreement.
IN WITNESS WHEREOF, each of the undersigned has caused this Reaffirmation
Agreement to be duly executed as of the date written above.
 
[names of the Company and Guarantors]


 
 
 
 
 
 
 
 
 
Name:
 
 
Title:
 







Exhibit A-3

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF
COLLATERAL TRUST JOINDER - ADDITIONAL DEBT


Reference is made to the Collateral Trust Agreement, dated as of May 10, 2016
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among Denbury
Resources Inc., a Delaware corporation (the “Company”), the Guarantors from time
to time party thereto, [•], as Parity Lien Representative of the holders of the
Notes (as defined therein), the other Parity Lien Representatives from time to
time party thereto and [•], as Collateral Trustee. Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the
Collateral Trust Agreement. This Collateral Trust Joinder is being executed and
delivered pursuant to Section 3.8 of the Collateral Trust Agreement as a
condition precedent to the debt for which the undersigned is acting as agent
being entitled to the benefits of being additional Parity Lien Debt under the
Collateral Trust Agreement.


1.    Joinder. The undersigned, _____________________, a _________________, (the
“New Representative”) as [trustee, administrative agent] under that certain
[described applicable indenture, credit agreement or other document governing
the additional secured debt] hereby agrees to become party as a Parity Lien
Representative under the Collateral Trust Agreement for all purposes thereof on
the terms set forth therein, and to be bound by the terms of the Collateral
Trust Agreement as fully as if the undersigned had executed and delivered the
Collateral Trust Agreement as of the date thereof.
2.    Additional Secured Debt Designation
The undersigned, on behalf of itself and each holder of Obligations in respect
of the Series of Parity Lien Debt for which the undersigned is acting as Parity
Lien Representative, hereby agrees, for the enforceable benefit of each existing
and future holder of Priority Lien Obligations, the Priority Lien Agent, all
holders of each current and future Series of Parity Lien Debt, each other
current and future Parity Lien Representative and each current and future holder
of Parity Lien Obligations and as a condition to being treated as Parity Lien
Debt under the Collateral Trust Agreement that:
(a)    all Parity Lien Obligations will be and are secured equally and ratably
by all Parity Liens at any time granted by the Company or any other Grantor to
secure any Obligations in respect of any Series of Parity Lien Debt, whether or
not upon property otherwise constituting collateral for such Series of Parity
Lien Debt, and that all such Parity Liens will be enforceable by the Collateral
Trustee for the benefit of all holders of Parity Lien Obligations equally and
ratably;
(b)    the undersigned and each holder of Obligations in respect of the Series
of Parity Lien Debt for which the undersigned is acting as Parity Lien
Representative are bound by the provisions of the Collateral Trust Agreement and
the Intercreditor Agreement, including the provisions relating to the
appointment of the Collateral Trustee, the ranking of Parity Liens and the order
of application of proceeds from the enforcement of Parity Liens; and




Exhibit B-1

--------------------------------------------------------------------------------





(c)    the Collateral Trustee is authorized and instructed to perform its
obligations under the Collateral Trust Agreement, the other Parity Lien Security
Documents and the Intercreditor Agreement.
3.    Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.
IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
___________________, 20____.


 
[insert name of the new representative or the Trustee]
 
 
 
 
 
 
 
 
 
Name:
 
 
Title:
 



The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the [New
Representative][Trustee] and the holders of the Obligations represented thereby:
 
Wilmington Trust, National Association, solely in its capacity as Collateral
Trustee
 
 
 
 
By:
 
 
Name:
 
 
Title:
 







Exhibit B-2

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF
COLLATERAL TRUST JOINDER - ADDITIONAL GRANTOR


Reference is made to the Collateral Trust Agreement, dated as of May 10, 2016
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among Denbury
Resources Inc., a Delaware corporation (the “Company”), the Guarantors from time
to time party thereto, [•], as Parity Lien Representative of the holders of the
Notes (as defined therein), the other Parity Lien Representatives from time to
time party thereto and [•], as Collateral Trustee. Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the
Collateral Trust Agreement. This Collateral Trust Joinder is being executed and
delivered pursuant to Section 7.18 of the Collateral Trust Agreement.


1.    Joinder. The undersigned, ___________________, a ___________________,
hereby agrees to become party as a Grantor under the Collateral Trust Agreement
for all purposes thereof on the terms set forth therein, and to be bound by the
terms of the Collateral Trust Agreement as fully as if the undersigned had
executed and delivered the Collateral Trust Agreement as of the date thereof.


2.    Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.


IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
_________________, 20____.
[___________________________________]


 
By:
 
 
Name:
 
 
Title:
 



The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Grantor:
 
Wilmington Trust, National Association, solely in its capacity as Collateral
Trustee
 
 
 
 
By:
 
 
Name:
 
 
Title:
 







Exhibit C-1